--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
AZZ incorporated
 


 




$100,000,000








Private Shelf Facility
 
_______________
 
Private Shelf Agreement
 
________________
 
Dated as of October 28, 2011
 


 





 
 

--------------------------------------------------------------------------------

 

Table of Contents
 


 

 Section Heading
Page

 


 Section 1.
Authorization of Notes 1

 
 
 Section 2.
Sale and Purchase of Notes; Subsidiary Guaranty
2

 

 
Section 2.1.
Sale and Purchase of Notes
2

 
Section 2.2.
Subsidiary Guaranty
6

 
 Section 3.
 Closing
6

 
 
Section 3.1.
Facility Closings
6

 
Section 3.2.
Rescheduled Facility Closings
6

 
 Section 4.
 Conditions to Closing
7

 
 
Section 4.1.  Representations and Warranties
7

 
Section 4.2.  Performance; No Default
7

 
Section 4.3.  Compliance Certificates
7

 
Section 4.4.  Opinions of Counsel   
8

 
Section 4.5.  Purchase Permitted By Applicable Law, Etc.
8

 
Section 4.6.  Sale of Other Notes
8

 
Section 4.7.  Payment of Fees
8

 
Section 4.8.  Private Placement Number
8

 
Section 4.9.  Changes in Corporate Structure
8

 
Section 4.10.  Subsidiary Guaranty
9

 
Section 4.11.  Funding Instructions
9

 
Section 4.12.  Proceedings and Documents
9

  Section 4.13.
Certain Documents
9

 
  Section 5.
 Representations and Warranties of the Company
10

 
 
Section 5.1.  Organization; Power and Authority
10

 
Section 5.2.  Authorization, Etc.
11

 
Section 5.3.  Disclosure
11

 
Section 5.4.  Organization and Ownership of Shares of Subsidiaries; Affiliates
11

 
Section 5.5.  Financial Statements; Material Liabilities
12

 
Section 5.6.  Compliance with Laws, Other Instruments, Etc.
12

 
Section 5.7.  Governmental Authorizations, Etc.
13

 
Section 5.8.  Litigation; Observance of Agreements, Statutes and Orders
13

 
Section 5.9.  Taxes
13

 
Section 5.10.  Title to Property; Leases
13

 
Section 5.11.  Licenses, Permits, Etc.
14

 
Section 5.12.  Compliance with ERISA 
14

 
 
 
-i-
 
 

--------------------------------------------------------------------------------

 

 

  Section 5.13.  Private Offering by the Company
15

 
Section 5.14.  Use of Proceeds; Margin Regulations
15

 
Section 5.15.  Existing Indebtedness; Future Liens
15

  Section 5.16.  Foreign Assets Control Regulations, Etc.
16

 
Section 5.17.  Status under Certain Statutes
17

 
Section 5.18.  Environmental Matters
17

  Section 5.19.  Notes Rank Pari Passu
17

 
Section 5.20.  Hostile Tender Offers
18

 
 Section 6.
 Representations of the Purchasers
18

 

  Section 6.1.  Purchase for Investment
18

 
Section 6.2.  Source of Funds
18

 
Section 6.3.  Accredited Investor
20

 
 Section 7.
 Information as to Company
20

 

  Section 7.1.  Financial and Business Information
20

 
Section 7.2.  Officer’s Certificate
23

 
Section 7.3.  Visitation
23

 
 Section 8.
 Payment and Prepayment of the Notes
24

 

  Section 8.1.  Required Prepayments of the Notes
24

 
Section 8.2.  Optional Prepayments with Make-Whole Amount (other than for
Prepayments pursuant to Section 10.6
24

 
Section 8.3.  Allocation of Partial Prepayments
24

 
Section 8.4.  Maturity; Surrender, Etc.
25

 
Section 8.5.  Purchase of Notes
25

 
Section 8.6.  Make-Whole Amount for the Notes
25

 
Section 8.7.  Change in Control
26

 
 Section 9.
 Affirmative Covenants
29

 

  Section 9.1.  Compliance with Law
29

 
Section 9.2.  Insurance
29

 
Section 9.3.  Maintenance of Properties
29

 
Section 9.4.  Payment of Taxes and Claims
30

 
Section 9.5.  Corporate Existence, Etc.
30

 
Section 9.6.  Notes to Rank Pari Passu
30

 
Section 9.7.  Additional Subsidiary Guarantors
30

 
Section 9.8.  Books and Records
31

 
 Section 10.
 Negative Covenants
31

 

  Section 10.1.  Consolidated Net Worth
31

 
Section 10.2.  Consolidated Indebtedness to Consolidated EBITDA
31

 
Section 10.3.  Fixed Charges Coverage Ratio
31

 
 
 

-ii-
 
 

--------------------------------------------------------------------------------

 
 



  Section 10.4.  Priority Indebtedness 31

  Section 10.5.  Limitation on Liens
31

 
Section 10.6.  Sales of Assets
33

 
Section 10.7.  Merger and Consolidation
34

 
Section 10.8.  Line of Business
35

 
Section 10.9.  Transactions with Affiliates
35

 
Section 10.10.  Terrorism Sanctions Regulations
36

 
 Section 11.
 Events of Default
36

 
 Section 12.
 Remedies on Default, Etc.
38

 

  Section 12.1.  Acceleration
38

 
Section 12.2.  Other Remedies
39

 
Section 12.3.  Rescission
39 

  Section 12.4.  No Waivers or Election of Remedies, Expenses, Etc.
39

 
 Section 13.
 Registration; Exchange; Substitution of Notes
40

 

  Section 13.1.  Registration of Notes
40

 
Section 13.2.  Transfer and Exchange of Notes
40

 
Section 13.3.  Replacement of Notes
40

 
 Section 14.
 Payments on Notes
41

 

  Section 14.1.  Place of Payment
41

 
Section 14.2.  Home Office Payment
41

 
 Section 15.
 Expenses, Etc.
42

 

  Section 15.1.  Transaction Expenses
42

 
Section 15.2.  Survival
42

 
 Section 16.
 Survival of Representations and Warranties; Entire Agreement
42

 
 Section 17.
 Amendment and Waiver
43

 

  Section 17.1.  Requirements
43

 
Section 17.2.  Solicitation of Holders of Notes
43

 
Section 17.3.  Binding Effect, Etc.
44

 
Section 17.4.  Notes Held by Company, Etc.
44

 
 Section 18.
 Notices
44

 

  Section 18.1.  Notices Generally
44

 
Section 18.2.  Electronic Communications
45

 
 
-iii-
 
 

--------------------------------------------------------------------------------

 

 
 Section 19.
 Reproduction of Documents 
45

 
 
 Section 20.
 Confidential Information
46

 
 
 Section 21.
 Substitution of Purchaser
47

 
 
 Section 22.
 Miscellaneous
47

 

  Section 22.1.  Successors and Assigns
47

 
Section 22.2.  Payments Due on Non-Business Days
47

 
Section 22.3.  Accounting Terms
48

 
Section 22.4.  Severability
48

 
Section 22.5.  Construction
48

 
Section 22.6.  Counterparts
48

 
Section 22.7.  Governing Law
48

 
Section 22.8.  Jurisdiction and Process; Waiver of Jury Trial
48

 
Section 22.9.  Transaction References
49

 
 
Schedule A—Information Relating to the Company and the Purchasers


Schedule B—Defined Terms


Schedule 4.9 — Changes in Corporate Structure
 
Schedule 5.4 — Subsidiaries of the Company, Ownership of Subsidiary Stock,
Affiliates

Schedule 5.15 — Existing Indebtedness


Schedule 10.5 — Existing Liens
 
Exhibit 1 — Form of Note

Exhibit 2.1(d) — Form of Request for Purchase


Exhibit 2.1(f) — Form of Confirmation of Acceptance


Exhibit 2.2 — Form of Subsidiary Guaranty


Exhibit 4.4(a) — Form of Opinion of Special Counsel to the Company


Exhibit 4.4(b) — Form of Opinion of Special Counsel to the Purchasers

-iv-
 
 

--------------------------------------------------------------------------------

 

AZZ incorporated
One Museum Place
3100 West 7th Street, Suite 500
Fort Worth, Texas 76107
 
$100,000,000 Private Shelf Facility
 
Dated as of
October 28, 2011


To: Prudential Investment Management, Inc. (“Prudential”)


To: Each other Prudential Affiliate
which becomes bound by this Agreement as
hereinafter provided (each, a “Purchaser” and
collectively, the “Purchasers”)
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
 
Ladies and Gentlemen:
 
AZZ incorporated, a Texas corporation (the “Company”), agrees with Prudential
and each of the Purchasers as follows:
 
 Section 1.
Authorization of Notes.



The Company will authorize the issue of its senior promissory notes (the
“Notes”, such term to include any such notes issued in substitution thereof
pursuant to Section 13) in the aggregate principal amount of $100,000,000, to be
dated the date of issue thereof, to mature, in the case of each Note so issued,
no more than 10 years after the date of original issuance thereof, to have an
average life, in the case of each Note so issued, of no more than 10 years after
the date of original issuance thereof, to bear interest on the unpaid balance
thereof from the date thereof at the rate per annum, and to have such other
particular terms, as shall be set forth, in the case of each Note so issued, in
the Confirmation of Acceptance with respect to such Note delivered pursuant to
Section 2.1(f), and to be substantially in the form of Exhibit 1 attached
hereto.  The terms “Note” and “Notes” as used herein shall include each Note
delivered pursuant to any provision of this Agreement and each Note delivered in
substitution or exchange for any such Note pursuant to any such
provision.  Notes which have (i) the same final maturity, (ii) the same
principal prepayment dates, (iii) the same principal prepayment amounts (as a
percentage of the original principal amount of each Note), (iv) the same
interest rate, (v) the same interest payment periods and (vi) the same date of
issuance (which, in the case of a Note issued in exchange for another Note,
shall be deemed for these purposes to be the date on which such Note’s ultimate
predecessor Note was issued), are herein called a “Series” of Notes.  Certain
capitalized terms used in this Agreement are defined in Schedule B; references
to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
 Section 2.
Sale and Purchase of Notes; Subsidiary Guaranty.



Section 2.1.Sale and Purchase of Notes.


(a)           Facility.  Prudential is willing to consider, in its sole
discretion and within limits which may be authorized for purchase by Prudential
Affiliates from time to time, the purchase of Notes pursuant to this
Agreement.  The willingness of Prudential to consider such purchase of Notes is
herein called the “Facility”.  At any time, the aggregate principal amount of
Notes stated in Section 1, minus the aggregate principal amount of Notes
purchased and sold pursuant to this Agreement prior to such time, minus the
aggregate principal amount of Accepted Notes (as hereinafter defined) which have
not yet been purchased and sold hereunder prior to such time, is herein called
the “Available Facility Amount” at such time.  NOTWITHSTANDING THE WILLINGNESS
OF PRUDENTIAL TO CONSIDER PURCHASES OF NOTES BY PRUDENTIAL AFFILIATES, THIS
AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL
NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO
PURCHASE NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO
SPECIFIC PURCHASES OF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.


(b)           Issuance Period.  Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary date is not a Business Day, the Business Day
next preceding such anniversary) and (ii) the thirtieth day after Prudential
shall have given to the Company, or the Company shall have given to Prudential,
a written notice stating that it elects to terminate the issuance and sale of
Notes pursuant to this Agreement (or if such thirtieth day is not a Business
Day, the Business Day next preceding such thirtieth day).  The period during
which Notes may be issued and sold pursuant to this Agreement is herein called
the “Issuance Period”.


(c)           Periodic Spread Information.  Provided no Default or Event of
Default exists, not later than 9:30 A.M. (New York City local time) on a
Business Day during the Issuance Period if there is an Available Facility Amount
on such Business Day, the Company may request by telecopier or telephone, and
Prudential will, to the extent reasonably practicable, provide to the Company on
such Business Day (or, if such request is received after 9:30 A.M. (New York
City local time) on such Business Day, on the following Business Day),
information (by telecopier or telephone) with respect to various spreads at
which Prudential Affiliates might be interested in purchasing Notes of different
average lives; provided, however, that the Company may not make such requests
more frequently than once in every five Business Days or such other period as
shall be mutually agreed to by the Company and Prudential.  The amount and
content of information so provided shall be in the sole discretion of Prudential
but it is the intent of Prudential to provide information which will be of use
to the Company in determining

 
-2-

--------------------------------------------------------------------------------

 

whether to initiate procedures for use of the Facility.  Information so provided
shall not constitute an offer to purchase Notes, and neither Prudential nor any
Prudential Affiliate shall be obligated to purchase Notes at the spreads
specified.  Information so provided shall be representative of potential
interest only for the period commencing on the day such information is provided
and ending on the earlier of the fifth Business Day after such day and the first
day after such day on which further spread information is provided.  Prudential
may suspend or terminate providing information pursuant to this Section 2.1(c)
for any reason, including its determination that the credit quality of the
Company has declined since the date of this Agreement.


(d)           Request for Purchase.  The Company may from time to time during
the Issuance Period make requests for purchases of Notes (each such request
being a “Request for Purchase”).  Each Request for Purchase shall be made to
Prudential by telecopier or overnight delivery service, and shall (i) specify
the aggregate principal amount of Notes covered thereby, which shall not be less
than $10,000,000 and not be greater than the Available Facility Amount at the
time such Request for Purchase is made, (ii) specify the principal amounts,
final maturities (not to exceed 10 years from the date of original issuance),
principal prepayment dates and amounts and interest payment periods (quarterly
in arrears) of the Notes covered thereby, (iii) specify the use of proceeds of
such Notes, (iv) specify the proposed day for the closing of the purchase and
sale of such Notes, which shall be a Business Day during the Issuance Period not
less than 10 Business Days and not more than 25 Business Days after the making
of such Request for Purchase, (v) specify the number of the account and the name
and address of the depository institution to which the purchase prices of such
Notes are to be transferred on the Closing for such purchase and sale, (vi)
certify that the representations and warranties contained in Section 5 are true
on and as of the date of such Request for Purchase, except for any of such
representations and warranties that address matters only as of a specific date,
as to which representations and warranties the Company shall certify as true as
of such date, and that there exists on the date of such Request for Purchase no
Event of Default or Default, and (vii) be substantially in the form of
Exhibit 2.1(d) attached hereto.  Each Request for Purchase shall be in writing
signed by the Company and shall be deemed made when received by Prudential.


(e)           Rate Quotes.  Not later than five Business Days after the Company
shall have given Prudential a Request for Purchase pursuant to Section 2.1(d),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telecopier, in each case between 9:30 A.M. and 1:30 P.M. New York
City local time (or such later time as Prudential may elect) interest rate
quotes for the several principal amounts, maturities, principal prepayment
schedules, and interest payment periods of Notes specified in such Request for
Purchase.  Each quote shall represent the interest rate per annum payable on the
outstanding principal balance of such Notes at which a Prudential Affiliate
would be willing to purchase such Notes at 100% of the principal amount thereof.


(f)           Acceptance.  Within the Acceptance Window with respect to any
interest rate quotes provided pursuant to Section 2.1(e), the Company may,
subject to Section 2.1(g), elect to accept such interest rate quotes as to not
less than $10,000,000 aggregate principal amount of the Notes specified in the
related Request for Purchase.  Such election shall be made by an Authorized
Officer of the Company notifying Prudential by telephone, email or telecopier
within the

 
-3-

--------------------------------------------------------------------------------

 

Acceptance Window that the Company elects to accept such interest rate quotes,
specifying the Notes (each such Note being an “Accepted Note”) as to which such
acceptance (an “Acceptance”) relates.  The day the Company notifies Prudential
of an Acceptance with respect to any Accepted Notes is herein called the
“Acceptance Day” for such Accepted Notes.  Any interest rate quotes as to which
Prudential does not receive an Acceptance within the Acceptance Window shall
expire, and no purchase or sale of Notes hereunder shall be made based on such
expired interest rate quotes.  Subject to Section 2.1(g) and the other terms and
conditions hereof, the Company agrees to sell to a Prudential Affiliate, and
Prudential agrees to cause the purchase by a Prudential Affiliate of, the
Accepted Notes at 100% of the principal amount of such Notes.  As soon as
practicable following the Acceptance Day, the Company, Prudential and each
Prudential Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit 2.1(f)
attached hereto (a “Confirmation of Acceptance”).  If the Company should fail to
execute and return to Prudential within three Business Days following the
Company’s receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential may at its election at any time prior to Prudential’s
receipt thereof cancel the closing with respect to such Accepted Notes by so
notifying the Company in writing.


(g)           Market Disruption.  Notwithstanding the provisions of Section
2.1(f), if Prudential shall have provided interest rate quotes pursuant to
Section 2.1(e) and thereafter prior to the time an Acceptance with respect to
such quotes shall have been notified to Prudential in accordance with Section
2.1(f) the domestic market for U.S. Treasury securities or derivatives shall
have closed or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally on the
New York Stock Exchange or in the domestic market for U.S. Treasury securities
or derivatives, then such interest rate quotes shall expire, and no purchase or
sale of Notes hereunder shall be made based on such expired interest rate
quotes.  If the Company thereafter notifies Prudential of the Acceptance of any
such interest rate quotes, such Acceptance shall be ineffective for all purposes
of this Agreement, and Prudential shall promptly notify the Company that the
provisions of this Section 2.1(g) are applicable with respect to such
Acceptance.


(h)           Fees.


(h)(i)           Structuring Fee.  In consideration for the time, effort and
expense involved in the preparation, negotiation and execution of this
Agreement, at the time of the execution and delivery of this Agreement by the
Company and Prudential, the Company will pay to Prudential in immediately
available funds a fee (the “Structuring Fee”) in the amount of $50,000.00.


(h)(ii).           Issuance Fee.  The Company will pay to each Purchaser in
immediately available funds a fee (the “Issuance Fee”) on each Closing Day
occurring after six months after the execution and delivery of this Agreement by
the Company and Prudential in an amount equal to 0.10% of the aggregate
principal amount of Notes sold to such Purchaser on such Closing Day.


(h)(iii).                      Delayed Delivery Fee.  If the closing of the
purchase and sale of any Accepted Note is delayed for any reason beyond the
original Closing Day for such Accepted Note (other than the failure of any
Purchaser to purchase such Accepted Note if all conditions precedent

 
-4-

--------------------------------------------------------------------------------

 

to such purchase have been satisfied), the Company will pay to each Purchaser
which shall have agreed to purchase such Accepted Note on the Cancellation Date
or actual closing date of such purchase and sale a fee (the “Delayed Delivery
Fee”) calculated as follows:


(BEY - MMY) X DTS/360 X PA


where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days for such Accepted
Note (a new alternative investment being selected by Prudential each time such
closing is delayed); “DTS” means Days to Settlement, i.e., the number of actual
days elapsed from and including the original Closing Day with respect to such
Accepted Note (in the case of the first such payment with respect to such
Accepted Note) or from and including the date of the next preceding payment (in
the case of any subsequent delayed delivery fee payment with respect to such
Accepted Note) to but excluding the date of such payment; and “PA” means
Principal Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made.  In no case shall the Delayed Delivery Fee, if any,
be less than zero.  Nothing contained herein shall obligate any Purchaser to
purchase any Accepted Note on any day other than the Closing Day for such
Accepted Note, as the same may be rescheduled from time to time in compliance
with Section 3.2.


(h)(iv)           Cancellation Fee.  (A) If the Company at any time notifies
Prudential in writing that the Company is canceling the closing of the purchase
and sale of any Accepted Note, or if Prudential notifies the Company in writing
under the circumstances set forth in the last sentence of Section 2.1(f) or the
penultimate sentence of Section 3.2 that the closing of the purchase and sale of
such Accepted Note is to be canceled, or (B) if the closing of the purchase and
sale of such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being the “Cancellation Date”) (for any
other reason other than, with respect to this clause (B), as a result of the
failure of any Purchaser to purchase such Accepted Note if all conditions
precedent to such purchase have been satisfied), the Company will pay to each
Purchaser which shall have agreed to purchase such Accepted Note no later than
one day after the Cancellation Date in immediately available funds an amount
(the “Cancellation Fee”) calculated as follows:


PI X PA


where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning in Section 2.1(h)(iii).  The foregoing bid and ask prices shall be as
reported by TradeWeb LLC (or, if such data for any reason ceases to be available
through TradeWeb LLC, any publicly available source of similar market
data).  Each price shall be based on a U.S. Treasury security having a par value
of $100.00 and shall be rounded to the second decimal place.  In no case shall
the Cancellation Fee, if any, be less than zero.

 
-5-

--------------------------------------------------------------------------------

 

          Section 2.2.     Subsidiary Guaranty. (a) The payment by the Company
of all amounts due with respect to the Notes and the performance by the Company
of its obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated the date hereof, which shall be substantially in the form of
Exhibit 2.2 attached hereto, and otherwise in accordance with the provisions of
Section 9.7 hereof (the “Subsidiary Guaranty”).
 
(b)The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from the Subsidiary Guaranty upon the written request of the Company,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of the Bank Credit Agreement and the Company so certifies to the
holders of the Notes in a certificate of a Responsible Officer, (ii) at the time
of such release and discharge, the Company shall deliver a certificate of a
Responsible Officer to the holders of the Notes stating that no Default or Event
of Default exists, and (iii) if any fee or other form of consideration is given
to any holder of Indebtedness of the Company for the purpose of such release,
holders of the Notes shall receive equivalent consideration.
 
  Section 3.
Closing.



Section 3.1.                      Facility Closings.  Not later than 11:30 A.M.
(New York City local time) on the Closing Day for any Accepted Notes, the
Company will deliver to each Purchaser listed in the Confirmation of Acceptance
relating thereto at the offices of Bryant Burgher Jaffe LLP, 220 East 42nd
Street, Suite 3302, New York, NY 10017 or at such other place pursuant to the
directions of Prudential, the Accepted Notes to be purchased by such Purchaser
in the form of one or more Notes in authorized denominations as such Purchaser
may request for each Series of Accepted Notes to be purchased on the Closing
Day, dated the Closing Day and registered in such Purchaser’s name (or in the
name of its nominee), against payment of the purchase price thereof by transfer
of immediately available funds for credit to the Company’s account specified in
the Request for Purchase of such Notes.


Section 3.2.                      Rescheduled Facility Closings.  If the Company
fails to tender to any Purchaser the Accepted Notes to be purchased by such
Purchaser on the scheduled Closing Day for such Accepted Notes as provided above
in Section 3.1 or any of the conditions specified in Section 4 shall not have
been fulfilled by the time required on such scheduled Closing Day, the Company
shall, prior to 1:00 P.M., New York City local time, on such scheduled Closing
Day notify Prudential (which notification shall be deemed received by each
Purchaser) in writing whether (i) such closing is to be rescheduled (such
rescheduled date to be a Business Day during the Issuance Period not less than
one Business Day and not more than 10 Business Days after such scheduled Closing
Day (the “Rescheduled Closing Day”)) and certify to Prudential (which
certification shall be for the benefit of each Purchaser) that the Company
reasonably believes that it will be able to comply with the conditions set forth
in Section 4 on such Rescheduled Closing Day and that the Company will pay the
Delayed Delivery Fee in accordance with Section 2.1(h)(iii) or (ii) such closing
is to be canceled.  In the event that the Company shall fail to give such notice
referred to in the immediately preceding sentence, Prudential (on behalf of each
Purchaser) may at its election, at any time after 1:00 P.M., New York City local
time, on such scheduled Closing Day, notify the Company in writing that such
closing is to be canceled.  Notwithstanding anything to the contrary appearing
in this Agreement, the Company may not elect to reschedule a closing with
respect to any given Accepted Notes on more than one occasion, unless Prudential
shall have otherwise consented in writing.

 
-6-

--------------------------------------------------------------------------------

 

 
 Section 4.
Conditions to Closing.

 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing for such Notes is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:
 
Section 4.1.Representations and Warranties.
 
(a) Representations and Warranties of the Company.  The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the applicable Closing (except to the extent of changes caused by
the transactions herein contemplated), except for any of such representations
and warranties that address matters only as of a specific date, as to which
representations and warranties shall be correct as of such date.
 
(b) Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the applicable Closing
(except to the extent of changes caused by the transactions herein
contemplated), except for any of such representations and warranties that
address matters only as of a specific date, as to which representations and
warranties shall be correct as of such date.
 
Section 4.2. Performance; No Default.  The Company and each Subsidiary Guarantor
shall have performed and complied with all agreements and conditions contained
in this Agreement and the Subsidiary Guaranty required to be performed or
complied with by the Company and each such Subsidiary Guarantor prior to or at
such Closing, and after giving effect to the issue and sale of the Notes (and
the application of the proceeds thereof as contemplated by Section 5.14), no
Default or Event of Default shall have occurred and be continuing.  Neither the
Company nor any Subsidiary shall have entered into any transaction since May 31,
2011 that would have been prohibited by Section 10 hereof had such Section
applied since such date.
 
Section 4.3.Compliance Certificates.
 
(a)Officer’s Certificate of the Company.  The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of such Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.
 
(b)Officer’s Certificate of the Subsidiary Guarantors.  Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the date of such Closing, certifying that the conditions specified in Sections
4.1(b), 4.2 and 4.9 have been fulfilled.

 
-7-

--------------------------------------------------------------------------------

 

 
Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of such
Closing (a) from Kelly Hart & Hallman LLP, special counsel for the Company,
substantially in the form set forth in Exhibit 4.4(a) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company hereby instructs its counsel
to deliver such opinion to the Purchasers), and (b) from Bryant Burgher Jaffe
LLP, the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
 
Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of such
Closing Purchaser’s purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
 
Section 4.6. Sale of Other Notes.  Contemporaneously with such Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in the
applicable Confirmation of Acceptance.
 
Section 4.7. Payment of Fees.  (a) Without limiting the provisions of Section
15.1, the Company shall have paid to Prudential and each Purchaser on or before
such Closing any fees due it pursuant to this Agreement, including any
Structuring Fee due pursuant to Section 2.1(h)(i), any Issuance Fee due pursuant
to Section 2.1(h)(ii) and any Delayed Delivery Fee due pursuant to Section
2.1(h)(iii). 
 
(b) Without limiting the provisions of Section 15.1, the Company shall have paid
on or before such Closing, the reasonable fees, reasonable charges and
reasonable disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to such Closing.
 
Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for such Notes.
 
Section 4.9. Changes in Corporate Structure.  Other than as permitted by this
Agreement, neither the Company nor any Subsidiary Guarantor shall have changed
its jurisdiction of incorporation or organization, as applicable, or, except as
reflected in Schedule 4.9, been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements filed
with the SEC as part of an Annual Report on Form 10-K, a Quarterly Report on
Form 10-Q, or any amendment thereto.

 
-8-

--------------------------------------------------------------------------------

 

 
 
Section 4.10. Subsidiary Guaranty. The Subsidiary Guaranty shall have been duly
authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.
 
Section 4.11. Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
 
Section 4.12. Proceedings and Documents. All corporate and other organizational
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
 
Section 4.13.                      Certain Documents.


Such Purchaser shall have received the following:


(i)           The Note(s) to be purchased by such Purchaser at such Closing.


(ii)           Certified copies of the resolutions of the Board of Directors of
the Company authorizing the execution and delivery of this Agreement and the
issuance of such Notes, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and such Notes (provided, that for any Closing, the Company may
certify that there has been no change to any applicable authorization or
approval since the date on which it was most recently delivered to such
Purchaser under this Section 4.13 as an alternative to the further delivery
thereof).


(iii)           Certified copies of the resolutions of the Board of Directors of
each of the Subsidiary Guarantors authorizing the execution and delivery of the
Subsidiary Guaranty with respect to such Notes and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to such Subsidiary Guaranty (provided, that for any Closing, such
Subsidiary Guarantor may certify that there has been no change to any applicable
authorization or approval since the date on which it was most recently delivered
to such Purchaser under this Section 4.13 as an alternative to the further
delivery thereof).

 
-9-

--------------------------------------------------------------------------------

 

(iv)           A certificate of the Secretary or an Assistant Secretary and one
other officer of the Company certifying the names and true signatures of the
officers of the Company authorized to sign this Agreement and such Notes and the
other documents to be delivered hereunder (provided, that for any Closing, the
Secretary or an Assistant Secretary and one other officer of the Company may
certify that there has been no change to the officers of the Company authorized
to sign Notes and other documents to be delivered therewith since the date on
which a certificate setting forth the names and true signatures of such
officers, as described above, was most recently delivered to such Purchaser
under this Section 4.13, as an alternative to the further delivery thereof).


(v)           A certificate of the Secretary or an Assistant Secretary and one
other officer of each of the Subsidiary Guarantors certifying the names and true
signatures of the officers of such Subsidiary Guarantor authorized to sign such
Subsidiary Guaranty and the other documents to be delivered hereunder (provided,
that for any Closing, the Secretary or an Assistant Secretary and one other
officer of the Company may certify that there has been no change to the officers
of the Company authorized to sign Subsidiary Guaranties and other documents to
be delivered therewith since the date on which a certificate setting forth the
names and true signatures of such officers, as described above, was most
recently delivered to such Purchaser under this Section 4.13, as an alternative
to the further delivery thereof).


(vi)           Certified copies of the Certificate of Incorporation and By-laws
of each of the Company and the Subsidiary Guarantors (provided, that for any
Closing, the Company and the Subsidiary Guarantors may certify that there has
been no change to any applicable constitutive document since the date on which
it was most recently delivered to such Purchaser under this Section 4.13, as an
alternative to the further delivery thereof).


(vii)           A good standing certificate for the Company from the Secretary
of State of Texas, dated as of a recent date prior to such Closing, and such
other evidence of the status of the Company as such Purchaser may reasonably
request.


(viii)           A good standing certificate for each of the Subsidiary
Guarantors from the Secretary of State of the state of such Subsidiary
Guarantor’s organization, dated as of a recent date prior to such Closing, and
such other evidence of the status of each Subsidiary Guarantor as such Purchaser
may reasonably request.
 
Section 5.
Closing.

  
The Company represents and warrants to each Purchaser that:
 
Section 5.1. Organization; Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

 
-10-

--------------------------------------------------------------------------------

 

 
 
Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each such
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
Section 5.3. Disclosure. The documents filed by the Company with the SEC (the
“Public Filings”) fairly describe, in all material respects, the general nature
of the business and principal properties of the Company and its
Subsidiaries.  This Agreement, the Public Filings, the documents, certificates
or other writings (including the financial statements described in Section 4.9
and the financial statements otherwise provided pursuant to the terms hereof)
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby (this Agreement, the Public Filings and
such documents, certificates or other writings and the financial statements
referred to in Section 5.5, in each case, delivered (or deemed to be delivered
by reference to the Public Filings) to each Purchaser prior to the applicable
Closing being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made.  Except as disclosed
in the Disclosure Documents, since the end of the most recent fiscal year for
which audited financial statements have been furnished or filed with the SEC,
there has been no change in the financial condition, operations, business,
properties or prospects of the Company or any Subsidiary except changes that
individually or in the aggregate have not had and would not reasonably be
expected to have a Material Adverse Effect.  There is no fact known to the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
 
Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4, as of the date hereof, contains (except as noted
therein) complete and correct lists (i) of the Company’s Subsidiaries, showing,
as to each Subsidiary, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary, (ii) of the Company’s Affiliates, other than Subsidiaries, and
(iii) of the Company’s directors and senior officers, in each case as of the
date hereof.
 
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4, as of the date hereof, as being owned by
the Company and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).

 
-11-

--------------------------------------------------------------------------------

 

 
 
(c)Each Subsidiary identified in Schedule 5.4, as of the date hereof, is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.
 
(d)No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.
 
Section 5.5. Financial Statements; Material Liabilities.  The Company has filed
with the SEC all of the financial statements of the Company and its Subsidiaries
required to be filed pursuant to the Exchange Act and the rules promulgated
thereunder.  All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified therein and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).   The Company and
its Subsidiaries do not have any Material liabilities that are not disclosed on
such financial statements or otherwise disclosed in the Disclosure Documents.
 
Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.  

 
-12-

--------------------------------------------------------------------------------

 

 
Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.  
 
Section 5.8.Litigation; Observance of Agreements, Statutes and Orders. 
 
(a)  There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
Section 5.9. Taxes.  The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with
GAAP.  The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect.  The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate in all
material respects.  The Federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended February 28, 2008.  
 
Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement.  All leases that individually
or in the aggregate are Material are valid and subsisting and are in full force
and effect in all material respects.

 
-13-

--------------------------------------------------------------------------------

 

 
Section 5.11. Licenses, Permits, Etc.  (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
 
(b)To the best knowledge of the Company, no product of the Company or any of its
Subsidiaries infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
 
(c)To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
 
Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or Federal law or section
4068 of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate Material.  
 
(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
 
(c)The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d)The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) under any employee welfare benefit plan (such term having the meaning
assigned thereto in section 3 of ERISA) of the Company and its Subsidiaries is
not Material.

 
-14-

--------------------------------------------------------------------------------

 

 
 
(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
 
Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on the Company’s behalf has offered the Notes or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than
Prudential and the Purchasers, each of which has been offered the Notes in
connection with a private sale for investment.  Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.
 
Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes as set forth in the applicable Request for
Purchase.  No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, (a) for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), unless (y) the Company shall acquire its
own capital stock and immediately retire and cancel such capital stock (and
shall not retain such capital stock as Treasury Stock) or (z) the Company shall
acquire at least 90% of all of the issued and outstanding margin stock of a
Person to effectuate a short form merger with such Person and shall immediately
de-list and de-register all such margin stock immediately following the
acquisition thereof, or (b) for the purpose of buying or carrying or trading in
any securities under such circumstances as to involve the Company in a violation
of Regulation X of said Board (12 CFR 224), or (c) to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin stock
does not constitute more than 5% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5% of the value of such assets.  As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.  
 
Section 5.15. Existing Indebtedness; Future Liens.  (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of May 31, 2011 (including a
description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any, and Guarantee thereof, if any), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries.  Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in

 
-15-

--------------------------------------------------------------------------------

 

 
effect, in the payment of any principal or interest on any Indebtedness of the
Company or such Subsidiary, and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary, that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.
 
(b)Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.5.
 
(c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
 
Section 5.16. Foreign Assets Control Regulations, Etc. Neither the Company nor
any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or (ii) a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (ii), a “Blocked Person”).
 
(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Controlled Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.
 
(c)To the Company’s actual knowledge, neither the Company nor any Controlled
Entity (i) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has taken reasonable measures appropriate to the
circumstances (in any event as required by applicable law) to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable current and future Anti-Money Laundering Laws.
 
(d)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party,

 
-16-

--------------------------------------------------------------------------------

 

 
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, assuming in all cases that such Act applies to the Company.  The
Company has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable law) to ensure that the Company. and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future anti-corruption laws and regulations.
 
Section 5.17. Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
 
Section 5.18. Environmental Matters.  (a) Neither the Company nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Company or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as would not reasonably be expected to result in a Material Adverse Effect.
 
(b)Neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.
 
(c)Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner contrary to any Environmental Laws and has not disposed of any Hazardous
Materials in a manner contrary to any Environmental Laws in each case in any
manner that would reasonably be expected to result in a Material Adverse Effect;
and
 
(d)All facilities on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply in each case would not reasonably be expected to
result in a Material Adverse Effect.
 
Section 5.19. Notes Rank Pari Passu.  The obligations of the Company under this
Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Indebtedness (actual or contingent) of the Company, including,
without limitation, all senior unsecured Indebtedness of the Company described
in Schedule 5.15 hereto.

 
-17-

--------------------------------------------------------------------------------

 

 
Section 5.20.                      Hostile Tender Offers.  None of the proceeds
of the sale of any Notes will be used to finance a Hostile Tender Offer.
 
  Section 6.
Representations of the Purchasers.

 
Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes purchased by it hereunder for its own account or for
one or more separate accounts maintained by such Purchaser or for the account of
one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or such pension or
trust funds’ property shall at all times be within such Purchaser’s or such
pension or trust funds’ control.  Each Purchaser understands that the Notes have
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
 
Section 6.2. Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:
 
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
 
(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
 
(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained

 
-18-

--------------------------------------------------------------------------------

 

 
by the same employer or employee organization beneficially owns more than 10% of
all assets allocated to such pooled separate account or collective investment
fund; or
 
(d) the Source constitutes assets of an Òinvestment fundÓ (within the meaning of
Part V of PTE 84-14 (the ÒQPAM ExemptionÓ)) managed by a Òqualified professional
asset managerÓ or ÒQPAMÓ (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no person controlling or
controlled by the QPAM (applying the definition of ÒcontrolÓ in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
 
(e)the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)the Source is a governmental plan; or
 
(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 
-19-

--------------------------------------------------------------------------------

 

 
Section 6.3. Accredited Investor.  Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).  Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes to such
Purchaser.  
 
 Section 7.
Information as to Company.

 
Section 7.1. Financial and Business Information.  The Company shall deliver to
each holder of Notes that is an Institutional Investor:
 
(a)Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), copies of,
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the companies being reported on
and their consolidated results of operations and cash flows, subject to changes
resulting from year-end adjustments, provided that delivery within the time
period specified above of copies of the Company’s Form 10-Q prepared in
compliance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(a), provided, further, that the
Company shall be deemed to have made such delivery of such Form 10-Q if it shall
have timely made such Form 10-Q available on “EDGAR” and on its home page on the
worldwide web (at the date of this Agreement located at:  http//www.azz.com) and
shall have given each Purchaser prior notice of such availability on EDGAR and
on its home page in connection with each delivery (such availability and notice
thereof being referred to as “Electronic Delivery”);
 
(b)Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, copies of

 
-20-

--------------------------------------------------------------------------------

 

 
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
 
(ii)  consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by
 
(A)  an opinion thereon of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the consolidated financial position of the
companies being reported upon and their consolidated results of operations and
cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
and
 
      (B)a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default, and, if they are aware that any such condition or event then exists,
specifying the nature and period of the existence thereof (it being understood
that such accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),
 
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s certificate described in clause (B)
above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-K if it shall have timely
made Electronic Delivery thereof, in which event the Company shall separately
deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;
 
(c)SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly

 
-21-

--------------------------------------------------------------------------------

 

 
requested by such holder), and each prospectus and all amendments thereto filed
by the Company or any Subsidiary with the SEC and of all press releases and
other statements made available generally by the Company or any Subsidiary to
the public concerning developments that are Material;
 
(d)Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
 
(e)ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or
 
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or
 
(iii)any event, transaction or condition that would reasonably be expected to
result in the incurrence of any liability by the Company or any ERISA Affili­ate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, would reasonably be expected to have a Material Adverse Effect;
 
(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
 
(g)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or

 
-22-

--------------------------------------------------------------------------------

 

 
properties of the Company or any of its Subsidiaries (including, but without
limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or relating
to the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.  
 
Section 7.2. Officer’s Certificate.  Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied by a certificate of a Senior Financial Officer setting forth
(which, in the case of Electronic Delivery of any such financial statements,
shall be by separate concurrent delivery of such certificate to each holder of
Notes):
 
(a)Covenant Compliance — the information (including detailed calculations where
applicable) required in order to establish whether the Company was in compliance
with the requirements of Section 10.1 through Section 10.7, inclusive, during
the quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
 
(b)Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
 
Section 7.3. Visitation.  The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:
 
(a)No Default — if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
 
(b)Default — if a Default or Event of Default then exists, at the expense of the
Company, to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to

 
-23-

--------------------------------------------------------------------------------

 

 
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers and independent public
accountants (and by this provision the Company authorizes said accountants to
discuss the affairs, finances and accounts of the Company and its Subsidiaries),
all at such times and as often as may be requested.
 
 Section 8.
Payment and Prepayment of the Notes.



Section 8.1. Required Prepayments of the Notes.  Each Series of Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series,
provided that upon any partial prepayment of the Notes of any Series pursuant to
Section 8.2, the principal amount of each required prepayment of the Notes of
such Series becoming due under this Section 8.1 on and after the date of such
partial prepayment shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Notes of such Series is reduced as a result of
such partial prepayment.
 
Section 8.2. Optional Prepayments with Make-Whole Amount (other than for
Prepayments pursuant to Section 10.6).   The Company may, at its option, upon
notice as provided below, prepay at any time all, or from time to time any part
(in a minimum amount of $1,000,000 and in integral multiples of $100,000, or
such lesser amount as shall be required to effect a partial prepayment resulting
from an offer of prepayment pursuant to Section 10.6 (but without the payment of
the Make-Whole Amount)) of, any Series of Notes, at 100% of the principal amount
so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount.  The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 30 days and not more than 60 days prior to the
date fixed for such prepayment.  Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Series of Notes,
to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.  Two Business Days
prior to such prepayment, the Company shall deliver to each holder of the Series
of Notes to be prepaid a certificate of a Senior Financial Officer specifying
the calculation of such Make-Whole Amount as of the specified prepayment date.
 
Section 8.3. Allocation of Partial Prepayments.  In the case of any partial
prepayment of the Notes of any Series, other than any offer of prepayment of the
Notes pursuant to Sections 8.7 and 10.6, that has been rejected or deemed
rejected by any holder or holders of Notes of such Series, the principal amount
of the Notes of such Series to be prepaid shall be allocated among all of the
Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

 
-24-

--------------------------------------------------------------------------------

 

 
Section 8.4. Maturity; Surrender, Etc.  In the case of each prepayment of Notes
of any Series pursuant to this Section 8, the principal amount of each Note to
be prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
 
Section 8.5. Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any Series except upon the payment
or prepayment of the Notes of such Series in accordance with the terms of this
Agreement and the Notes of such Series.  The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.  
 
Section 8.6. Make-Whole Amount for the Notes.  The term “Make-Whole Amount”
means, with respect to any Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note, minus the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero.  For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings with respect to the Called Principal of such Note:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.
 
“Reinvestment Yield” means 0.50% plus the yield to maturity calculated by using
(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date on screen “PX1” on the Bloomberg
Financial Market Service (or such other display as may replace Page PX1) on
Bloomberg for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such

 
-25-

--------------------------------------------------------------------------------

 

 
yields have been so reported as of the second Business Day preceding the
Settlement Date, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date.
 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the immediately preceding paragraph, such implied yield will be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly between (1) the applicable U.S. Treasury security
with the maturity closest to and greater than such Remaining Average Life and
(2) the applicable U.S. Treasury security with the maturity closest to and less
than such Remaining Average Life.  The Reinvestment Yield shall be rounded to
the number of decimal places as appears in the interest rate of the applicable
Note.
 
“Remaining Average Life” means the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date and the
scheduled due date of such Remaining Scheduled Payment.
 
“Remaining Scheduled Payments” means all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
 
“Settlement Date” means the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
 
Section 8.7.  Change in Control.   (a) Notice of Change in Control or Control
Event. The Company will, within 15 Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.7.  If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7 and shall be accompanied by the certificate
described in subparagraph (g) of this Section 8.7.

 
-26-

--------------------------------------------------------------------------------

 

 
(b)Condition to Company Action.  The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.7.
 
          (c)    Offer to Prepay Notes.  The offer to prepay Notes contemplated
by subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”).  If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
 
(d)  Acceptance; Rejection.  A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance or
rejection to be delivered to the Company at least 5 Business Days prior to the
Proposed Prepayment Date.  A failure by a holder of Notes to respond to an offer
to prepay made pursuant to this Section 8.7 shall be deemed to constitute a
rejection of such offer by such holder.
 
(e)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment.  The prepayment
shall be made on the Proposed Prepayment Date except as provided in subparagraph
(f) of this Section 8.7.
 
(f)Deferral Pending Change in Control.  The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraph (b) and accepted in
accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made.  In the event that such Change in Control does
not occur on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until and shall be made on the date on which such Change in
Control occurs.  The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).
 
(g)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that

 
-27-

--------------------------------------------------------------------------------

 

 
such offer is made pursuant to this Section 8.7; (iii) the principal amount of
each Note offered to be prepaid; (iv) the interest that would be due on each
Note offered to be prepaid, accrued to the Proposed Prepayment Date; (v) that
the conditions of this Section 8.7 have been fulfilled; and (vi) in reasonable
detail, the nature and date or proposed date of the Change in Control.
 
(h)Effect on Required Payments.  The amount of each payment of the principal of
the Notes made pursuant to this Section 8.7 shall be applied against and reduce
each of the then remaining principal payments due pursuant to Section 8.1 by a
percentage equal to the aggregate principal amount of the Notes so paid divided
by the aggregate principal amount of the Notes outstanding immediately prior to
such payment.
 
(i)“Change in Control” Defined.  “Change in Control” means an event or series of
events by which:
 
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the equity securities of the Company entitled to vote for members of the board
of directors or equivalent governing body of the Company on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or
 
(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.  
 
(j)“Control Event” Defined.  “Control Event” means:
 
(i)the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control,

 
-28-

--------------------------------------------------------------------------------

 

 
(ii)the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control, or
 
(iii)the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.
 
 Section 9.
Affirmative Covenants.

 
The Company covenants that from the date hereof and so long as any of the Notes
are outstanding:
 
Section 9.1. Compliance with Law.  Without limiting Section 10.10, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case except to the extent that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 9.2. Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
Section 9.3. Maintenance of Properties.   The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 
-29-

--------------------------------------------------------------------------------

 

 
Section 9.4. Payment of Taxes and Claims.  The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate would not reasonably be
expected to have a Material Adverse Effect.
 
Section 9.5. Corporate Existence, Etc. Subject to Section 10.6, the Company will
at all times preserve and keep in full force and effect its corporate
existence.  Subject to Sections 10.6 and 10.7, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu with all Indebtedness
outstanding under the Bank Credit Agreement and all other present and future
unsecured Indebtedness (actual or contingent) of the Company which is not
expressed to be subordinate or junior in rank to any other unsecured
Indebtedness of the Company.
 
Section 9.7. Additional Subsidiary Guarantors.  The Company will cause any
Subsidiary which is required by the terms of the Bank Credit Agreement to become
a party to, or otherwise guarantee, Indebtedness in respect of the Bank Credit
Agreement, to enter into the Subsidiary Guaranty and deliver to each of the
holders of the Notes (concurrently with the incurrence of any such obligation
pursuant to the Bank Credit Agreement) the following items:
 
(a)a joinder agreement in respect of the Subsidiary Guaranty;
 
(b)a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and
 
(c)an opinion of counsel (who may be in-house counsel for the Company) addressed
to each of the holders of the Notes satisfactory to the Required Holders, to the

 
-30-

--------------------------------------------------------------------------------

 

 
effect that the Subsidiary Guaranty by such Person has been duly authorized,
executed and delivered and that the Subsidiary Guaranty constitutes the legal,
valid and binding contract and agreement of such Person enforceable in
accordance with its terms, except as an enforcement of such terms may be limited
by bankruptcy, insolvency, fraudulent conveyance and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.
 
Section 9.8. Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.
 
  Section 10.
Negative Covenants.

 
The Company covenants that from the date hereof and so long as any of the Notes
are outstanding:
 
Section 10.1. Consolidated Net Worth.  The Company will not at any time permit
Consolidated Net Worth to be less than the sum of (a) $116,926,600, plus (b) 50%
of Consolidated Net Income (but only if a positive number) for each fiscal
quarter beginning with the fiscal quarter ending after February 29, 2008, plus
(c) the net proceeds from the issuance by the Company or any Subsidiary of
Equity Interests after February 29, 2008.  
 
Section 10.2. Consolidated Indebtedness to Consolidated EBITDA. The Company will
not permit, at the end of any fiscal quarter, the ratio of Consolidated
Indebtedness to Consolidated EBITDA (Consolidated EBITDA to be calculated as at
the end of each fiscal quarter for each Rolling Period then ended) to exceed
3.25 to 1.00.
 
Section 10.3. Fixed Charges Coverage Ratio.  The Company will not permit the
ratio of Consolidated EBITDAR to Consolidated Fixed Charges for each Rolling
Period (calculated as at the end of each fiscal quarter for the Rolling Period
then ended) to be less than 2.00 to 1.00.
 
Section 10.4. Priority Indebtedness. The Company will not at any time permit the
aggregate amount of all Priority Indebtedness to exceed 10% of Consolidated Net
Worth (Consolidated Net Worth to be determined as of the end of the then most
recently ended fiscal quarter of the Company).
 
Section 10.5. Limitation on Liens.   The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits except:

 
-31-

--------------------------------------------------------------------------------

 

  (a)Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;
 
(b)any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;
 
(c)Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens for sums not yet due and payable) and
Liens to secure the performance of bids, tenders, leases, or trade contracts, or
to secure statutory obligations (including obligations under workers
compensation, unemployment insurance and other social security legislation),
surety or appeal bonds or other Liens incurred in the ordinary course of
business and not in connection with the borrowing of money;
 
(d)leases or subleases granted to others, easements, rights-of-way, restrictions
and other similar charges or encumbrances, in each case incidental to the
ownership of property or assets or the ordinary conduct of the business of the
Company or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;
 
(e)Liens securing Indebtedness of a Subsidiary to the Company or to a
Subsidiary;
 
(f)Liens existing as of the Closing Date and reflected in Schedule 10.5;
 
(g)Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Subsidiary,
including Liens existing on such property at the time of acquisition or
construction thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, purchased, constructed or improved;
(ii) at the time of acquisition, construction or improvement of such property
(or, in the case of any Lien incurred within 365 days of such acquisition or
completion of such construction or improvement, at the time of the incurrence of
the Indebtedness secured by such Lien), the aggregate amount remaining unpaid on
all Indebtedness secured by Liens on such property, whether or not assumed by
the Company or a Subsidiary, shall not exceed the lesser of (y) the cost of such
acquisition, construction or improvement or (z) the Fair Market Value of such
property (as determined in good faith by one or more officers of the Company to
whom authority to enter into the transaction has been delegated by the board of
directors of the Company); and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist;

 
-32-

--------------------------------------------------------------------------------

 

 
(h)any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Company or any
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
property, (ii) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
speci­fic use in connection with such acquired property, and (iii) at the time
of such incurrence and after giving effect thereto, no Default or Event of
Default would exist;
 
(i)Liens incurred after the Closing Date given to secure Indebtedness on
property or assets of the Company or its Subsidiaries which Liens were given
after the Closing Date, provided the Company makes, or causes to be made,
effective provision whereby the Notes will be equally and ratably secured with
any and all other obligations thereby secured, such security to be pursuant to
an agreement reasonably satisfactory to the Required Holders and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of a pari passu equitable Lien on such property;
 
(j)any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (f), (g), (h) and (i) of this Section 10.5, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;  and
 
(k)Liens securing Priority Indebtedness of the Company or any Subsidiary,
provided that the aggregate principal amount of any such Priority Indebtedness
shall be permitted by Section 10.4, and, provided further that, no such Liens
permitted under this Section 10.5(k) may secure any obligations under the Bank
Credit Agreement.
 
Section 10.6. Sales of Assets. The Company will not, and will not permit any
Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arms length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:

 
-33-

--------------------------------------------------------------------------------

 

 
     (1)     to acquire productive assets used or useful in carrying on the
business of the Company and its Subsidiaries and having a value at least equal
to the value of such assets sold, leased or otherwise disposed of; and/or
 
(2)to prepay or retire Senior Indebtedness of the Company and/or its
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of the Make-Whole Amount.  Any offer of prepayment of the Notes pursuant
to this Section 10.6 shall be given to each holder of the Notes by written
notice that shall be delivered not less than 15 days and not more than 60 days
prior to the proposed prepayment date.  Each such notice shall state that it is
given pursuant to this Section and that the offer set forth in such notice must
be accepted by such holder in writing and shall also set forth (i) the
prepayment date, (ii) a description of the circumstances which give rise to the
proposed prepayment and (iii) a calculation of the Ratable Portion for such
holder’s Notes.  Each holder of the Notes which desires to have its Notes
prepaid shall notify the Company in writing delivered not less than five (5)
Business Days prior to the proposed prepayment date of its acceptance of such
offer of prepayment.  Prepayment of Notes pursuant to this Section 10.6 shall be
made in accordance with Section 8.2 (but without payment of the Make-Whole
Amount).
 
As used in this Section 10.6, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets in the ordinary course of business of the Company and its
Subsidiaries, (ii) any transfer of assets from the Company to any Wholly-Owned
Subsidiary or from any Subsidiary to the Company or a Wholly-Owned Subsidiary
and (iii) any sale or transfer of property acquired by the Company or any
Subsidiary after the date of this Agreement to any Person within 365 days
following the acquisition or construction of such property by the Company or any
Subsidiary if the Company or a Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee.
 
Section 10.7. Merger and Consolidation.  The Company will not, and will not
permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person; provided that:
 
(1)any Subsidiary of the Company may (x) consolidate with or merge with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Subsidiary so
long as in any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation or

 
-34-

--------------------------------------------------------------------------------

 

 
(ii) any other Person so long as the survivor is the Subsidiary, or (y) convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.6; and
 
(2)the foregoing restriction does not apply to the consolidation or merger of
the Company with, or the conveyance, transfer or lease of substantially all of
the assets of the Company in a single transaction or series of transactions to,
any Person so long as:
 
(a)the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease of substantially all
of the assets of the Company as an entirety, as the case may be (the “Successor
Corporation”), shall be a solvent entity organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia;
 
(b)if the Company is not the Successor Corporation, such Successor Corporation
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement and the Notes (pursuant to such agreements and instruments as
shall be reasonably satisfactory to the Required Holders), and the Successor
Corporation shall have caused to be delivered to each holder of Notes (A) an
opinion of independent counsel reasonably satisfactory to the Required Holders,
to the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and (B) an acknowledgment from each
Subsidiary Guarantor that the Subsidiary Guaranty continues in full force and
effect; and
 
(c)at such time and immediately after giving effect to such transaction, no
Default or Event of Default would exist (it being agreed that for purposes of
determining compliance with Section 10.2, such transaction shall be treated on a
pro forma basis for the relevant period as having been consummated as of the
last day of the immediately preceding fiscal quarter).
 
     Section 10.8. Line of Business.  The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Public Filings.
 
Section 10.9. Transactions with Affiliates.  The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and upon fair and reasonable
terms that are not materially less favorable to the Company or such Subsidiary,
taken as a whole, than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.

 
-35-

--------------------------------------------------------------------------------

 

 
 
Section 10.10. Terrorism Sanctions Regulations.  The Company will not and will
not permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.
 
 Section 11.
Events of Default.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
 
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
 
(c)the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10, or any Subsidiary Guarantor defaults
in the performance of or compliance with any term of the Subsidiary Guaranty
beyond any period of grace or cure period provided with respect thereto; or
 
(d)the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
or (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
 
(e)any Subsidiary Guaranty ceases to be a legally valid, binding and enforceable
obligation or contract of a Subsidiary Guarantor (other than upon a release of
any Subsidiary Guarantor from a Subsidiary Guaranty in accordance with the terms
of Section 2.1(b) hereof), or any Subsidiary Guarantor or any party by, through
or on account of any such Person, challenges the validity, binding nature or
enforceability of any such Subsidiary Guaranty; or
 
(f)any representation or warranty made in writing by or on behalf of the Company
or Subsidiary Guarantor in this Agreement or any Subsidiary Guaranty or by any
officer of the Company or any Subsidiary Guarantor in any writing furnished in
connection with the transactions contemplated hereby or by any Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

 
-36-

--------------------------------------------------------------------------------

 

 
 
(g)(i) the Company or any Subsidiary is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Indebtedness that is outstanding in an aggregate
principal amount of at least $2,500,000 beyond any period of grace provided with
respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least $2,500,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Company or any Subsidiary has become obligated
to purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $2,500,000, or (y) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Indebtedness;
or
 
(h)the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(i)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company, any of its Subsidiaries or any
Subsidiary Guarantor, or any such petition shall be filed against the Company,
any of its Subsidiaries or any Subsidiary Guarantor and such petition shall not
be dismissed within 60 days; or

 
-37-

--------------------------------------------------------------------------------

 

 
(j)a final judgment or judgments for the payment of money aggregating in excess
of $2,500,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or
 
(k)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under section 4042 of ERISA to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $2,500,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that could increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, would reasonably be expected to have a
Material Adverse Effect.
 
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
 
 Section 12.
Remedies on Default, Etc.

 
Section 12.1. Acceleration.  (a) If an Event of Default with respect to the
Company described in paragraph (h) or (i) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
 
(b)If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in aggregate principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c)If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by such holder or holders to be immediately due and payable.

 
-38-

--------------------------------------------------------------------------------

 

 
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
 
Section 12.2. Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
 
Section 12.3. Rescission.  At any time after any Notes have been declared due
and payable pursuant to clause (b) or (c) of Section 12.1, the holders of not
less than 51% in aggregate principal amount of the Notes then outstanding, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
 
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

 
-39-

--------------------------------------------------------------------------------

 

 
 
 Section 13.
Registration; Exchange; Substitution of Notes.

 
Section 13.1. Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 
Section 13.2. Transfer and Exchange of Notes.  Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iv)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series as
such surrendered Note  in exchange therefor, in an aggregate principal amount
equal to the unpaid principal amount of the surrendered Note.  Each such new
Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1.  Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon.  The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes.  Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000.  Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2, provided, that in lieu thereof such
holder may (in reliance upon information provided by the Company, which shall
not be unreasonably withheld) make a representation to the effect that the
purchase by any holder of any Note will not constitute a non-exempt prohibited
transaction under section 406(a) of ERISA.
 
Section 13.3. Replacement of Notes.  Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 
-40-

--------------------------------------------------------------------------------

 

 
 
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b)in the case of mutilation, upon surrender and cancellation thereof, the
Company at its own expense shall execute and deliver not more than five Business
Days following satisfaction of such conditions, in lieu thereof, a new Note of
the same Series as such lost, stolen, destroyed or mutilated Note, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
 
 Section 14.
Payments on Notes.

 
Section 14.1. Place of Payment.  Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction.  The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
 
Section 14.2. Home Office Payment.  So long as any Purchaser or such Purchaser’s
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A or as specified in such Purchaser’s Confirmation
of Acceptance, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1.  Prior to any sale or other disposition of any Note
held by any Purchaser or such Person’s nominee, such Person will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2.  The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

 
-41-

--------------------------------------------------------------------------------

 

 
 
 Section 15.
Expenses, Etc.

 
Section 15.1. Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel for any Purchasers
and, if reasonably required by the Required Holders, local or other counsel)
incurred by each Purchaser and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes, and
(c) the costs and expenses incurred in connection with the filing of this
Agreement for any Series of Notes and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause (c) shall not exceed $3,500 for any Series of Notes.  The Company will
pay, and will save each Purchaser and each other holder of a Note harmless from,
all claims in respect of any fees, costs or expenses, if any, of brokers and
finders (other than those, if any, retained by a Purchaser or other holder)
incurred in connection with its purchase of the Notes.
 
Section 15.2. Survival.  The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.
 
 
 Section 16.
Expenses, Etc.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of any such Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement.  Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 
-42-

--------------------------------------------------------------------------------

 

 
 Section 17.
Notices.

 
       Section 17.1. Requirements.  This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2.2, 3, 4, 5, 6 or 21 hereof, or any defined
term (as it is used therein), will be effective as to any holder of Notes unless
consented to by such holder of Notes in writing, (b) (i) with the written
consent of the Company and Prudential (and without the consent of any other
holder of Notes), the provisions of Section 2.1 may be amended or waived (except
insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver), and (ii) with the written consent of
the Company and all of the Purchasers which shall have become obligated to
purchase Accepted Notes of any Series (and not without the written consent of
all such Purchasers), any of the provisions of Sections 2.1 and 4 may be amended
or waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes and (c) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20.  Notwithstanding the foregoing,
at any time prior to when the Company has issued in excess of $25,000,000 of
Notes, for any amendment of this Agreement and the Notes or  waiver of the
observance of any term hereof or thereof that requires only the written consent
of the Company and the Required Holders, the term “Required Holders” shall
mean  the holders of more than 50% of the aggregate outstanding principal amount
of  (i) Notes of all Series at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes) and (ii) Existing Notes.
 
Section 17.2.Solicitation of Holders of Notes.
 
(a)Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes, unless such proposed amendment, waiver or consent
relates only to a specific Series of Accepted Notes which have not yet been
purchased, in which case such information will only be required to be delivered
to the Purchasers which shall have become obligated to purchase Accepted Notes
of such Series.  The Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to the provisions of this
Section 17 to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

 
-43-

--------------------------------------------------------------------------------

 

 
(b)Payment.  The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
 
Section 17.3. Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.
 
Section 17.4. Notes Held by Company, Etc.  Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.
 
 Section 18.
Notices.

 
Section 18.1. Notices Generally.  All notices and communications provided for
hereunder shall be in writing and sent (a) by telecopy if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), or (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a recognized overnight delivery
service (with charges prepaid).  Any such notice must be sent:
 
(i )  if to a Purchaser or such Purchaser’s nominee, to such Purchaser or such
Purchaser’s nominee at the address specified for such communications in Schedule
A or as specified by such Purchaser in its Confirmation of Acceptance, or at
such other address as such Purchaser or such Purchaser’s nominee shall have
specified to the Company in writing pursuant to this Section 18;

 
-44-

--------------------------------------------------------------------------------

 

 
(ii)  if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing pursuant to this
Section 18, or


(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Dana L. Perry, or at such other address as the
Company shall have specified to the holder of each Note in writing.
 
Notices under this Section 18.1 will be deemed given only when actually
received.
 
Section 18.2. Electronic Communications.  Notwithstanding the foregoing, notices
and other communications to a Purchaser or to a Purchaser’s nominee hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites), provided that the foregoing shall not apply to
notices to any Purchaser or to a Purchaser’s nominee if such Purchaser or
nominee, as applicable, has notified the Company that it is incapable of
receiving notices by electronic communication.  A Purchaser may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.  Unless a Purchaser otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, returned e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
Notwithstanding anything to the contrary in this Section 18, any communication
pursuant to Section 2.1 shall be made by the method specified for such
communication in Section 2.1, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a telecopier communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the telecopier terminal the number of which is listed for
the party receiving the communication in Schedule A or at such other telecopier
terminal as the party receiving the information shall have specified in writing
to the party sending such information.
 
 Section 19.
Reproduction of Documents.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 
-45-

--------------------------------------------------------------------------------

 

 
 
 Section 20.
Confidential Information.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified (or that would reasonably
be understood to be confidential or proprietary) when received by such Purchaser
as being confidential information of the Company or such Subsidiary, provided
that such term does not include information that (a) was publicly known or
otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes),
(ii) such Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such Purchaser sells or offers to sell such Note
or any part thereof or any participation therein (if such Person has agreed in
writing for the benefit of the Company prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which such Purchaser offers to purchase any security of the Company (if
such Person has agreed in writing for the benefit of the Company prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, the Subsidiary Guaranty and this Agreement.  Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement.  On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.

 
-46-

--------------------------------------------------------------------------------

 

 
 
 Section 21.
Substitution of Purchaser.

 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
 
 Section 22.
Miscellaneous.

 
Section 22.1. Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
Section 22.2. Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 
-47-

--------------------------------------------------------------------------------

 

 
 
Section 22.3. Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.  For purposes of determining compliance with the covenants set out in
this Agreement, any election by the Company to measure an item of Indebtedness
using fair value (as permitted by Accounting Standard Codification Topic No.
825-10-25 – Fair Value Option or any similar accounting standard) shall be
disregarded and such determination shall be made by valuing indebtedness at 100%
of the outstanding principal thereof.
 
Section 22.4. Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 22.5. Construction.  Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant.  Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
Section 22.6. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
Section 22.7. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
Section 22.8. Jurisdiction and Process; Waiver of Jury Trial.   (a)  The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 
-48-

--------------------------------------------------------------------------------

 

 
 
(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(c)Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
 
Section 22.9.                      Transaction References.  The Company agrees
that Prudential may, after obtaining the Company’s consent, (i) refer to its
role in establishing the Facility, as well as the identity of the Company and
the maximum aggregate principal amount of the Notes and the date on which the
Facility was established, on its internet site or in marketing materials, press
releases, published “tombstone” announcements or any other print or electronic
medium and (ii) display the Company’s corporate logo in conjunction with any
such reference.  
 


*   *   *   *   *


 



 
-49-

--------------------------------------------------------------------------------

 



 
The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set
forth.  This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.


 
Very truly yours,



 
AZZ incorporated







 
By /s/ Dana L. Perry

 
Name:Dana L. Perry

 
Title:Senior Vice President and Chief Financial Officer





 


 
This Agreement is hereby accepted and agreed to as of the date first written
above.


Prudential Investment Management, Inc.






By:  /s/ [Prudential Investment Management, Inc.]__
Vice President





[AZZ Private Shelf Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

 

Information Related to the Company and the Purchasers




Information Related to the Company


AZZ incorporated


(1) Address for Notices:


AZZ incorporated
One Museum Place
3100 West 7th Street, Suite 500
Fort Worth, Texas 76107
Attention: Dana L. Perry


(2) Receipt of telephonic, email or facsimile notices:


Dana L. Perry
(817) 336-5354 (facsimile)
danaperry@azz.com (email)


(3) Authorized Officers:


David Dingus
Dana Perry

Schedule A
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 



Authorized Officers for Prudential


Randall M. Kob
Managing Director
Prudential Capital Group
2200 Ross Avenue
Suite 4200E
Dallas, TX 75201
 
Telephone:  (214) 720-6210
Facsimile:   (214) 720-6299
 
 
Timothy M. Laczkowski
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4200E
Dallas, TX 75201
 
Telephone:  (214) 720-6275
Facsimile:   (214) 720-6299
 
 
Matthew A. Baker
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4200E
Dallas, TX 75201
 
Telephone:  (214) 720-6253
Facsimile:   (214) 720-6299
 
 
Brien F. Davis
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4200E
Dallas, TX 75201
 
Telephone:  (214) 720-6256
Facsimile:   (214) 720-6299
 
 
Brian E. Lemons
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4200E
Dallas, TX 75201
 
Telephone:  (214) 720-6276
Facsimile:   (214) 720-6299
 
Brian N. Thomas
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4200E
Dallas, TX 75201
 
Telephone:  (214) 720-6216
Facsimile:   (214) 720-6299
 
 
Email Address for above officers:
 
PCG.dallas@prudential.com     with a copy to:     tim.laczkowski@prudential.com


A-2
 
 

--------------------------------------------------------------------------------

 

Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:


“Acceptance” is defined in Section 2.1(f).


“Acceptance Day” is defined in Section 2.1(f).


“Acceptance Window” means, with respect to any interest rate quotes provided by
Prudential pursuant to Section 2.1(e), the time period designated by Prudential
during which the Company may elect to accept such interest rate quotes as to not
less than $10,000,000 in aggregate principal amount of Notes specified in the
related Request for Purchase.


“Accepted Note” is defined in Section 2.1(f).
 
“Affiliate” means, at any time, (a) with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, (b) with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests
and (c) with respect to Prudential, shall include any managed account,
investment fund or other vehicle for which Prudential or any Prudential
Affiliate acts as investment advisor or portfolio manager.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or
otherwise.  Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.


“Agreement” means this Private Shelf Agreement among the Company, Prudential and
the Purchasers dated October 28, 2011, as it may be amended, restated, modified
or supplemented from time to time.


“Anti-Money Laundering Laws” is defined in Section 5.16(c).
 
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.


“Authorized Officer” means (i) in the case of the Company, its chief executive
officer, its chief financial officer, any other Person authorized by the Company
to act on behalf of the Company and designated as an “Authorized Officer” of the
Company in Schedule A attached hereto or any other Person authorized by the
Company to act on behalf of the Company and designated as an “Authorized
Officer” of the Company for the purpose of this Agreement in an Officer’s
Certificate executed by the Company’s chief executive officer or chief financial
officer

Schedule B
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 

and delivered to Prudential, and (ii) in the case of Prudential, any officer of
Prudential designated as its “Authorized Officer” in Schedule A or any officer
of Prudential designated as its “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of its Authorized Officers or a
lawyer in its law department.  Any action taken under this Agreement on behalf
of the Company by any individual who on or after the date of this Agreement
shall have been an Authorized Officer of the Company and whom Prudential in good
faith believes to be an Authorized Officer of the Company at the time of such
action shall be binding on the Company even though such individual shall have
ceased to be an Authorized Officer of the Company, and any action taken under
this Agreement on behalf of Prudential by any individual who on or after the
date of this Agreement shall have been an Authorized Officer of Prudential and
whom the Company in good faith believes to be an Authorized Officer of
Prudential at the time of such action shall be binding on Prudential even though
such individual shall have ceased to be an Authorized Officer of Prudential.


“Available Facility Amount” is defined in Section 2.1(a).
 
“Bank Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of May 25, 2006 by and among the Company, certain Subsidiaries of the
Company named therein, Bank of America, N.A., as administrative agent, and the
other financial institutions party thereto, as amended, restated, joined,
supplemented, increased or otherwise modified from time to time, and any
renewals, extensions, increases or replacements thereof, which constitute the
primary bank credit facility of the Company and its Subsidiaries.
 
“Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.
 
“Blocked Person” is defined in Section 5.16(a).
 
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purpose of Section 2.1
only, a day on which Prudential is open for business, and (c) for the purposes
of any other provision of this Agreement, any day other than a Saturday, a
Sunday or a day on which commercial banks in New York, New York are required or
authorized to be closed.


“Cancellation Date” is defined in Section 2.1(h)(iv).


“Cancellation Fee” is defined in Section 2.1(h)(iv).
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

B-2
 
 

--------------------------------------------------------------------------------

 

 
“Change in Control” is defined in Section 8.7.
 
“Closing” means, with respect to any Series of Notes, the closing of the sale
and purchase of such Series of Notes.
 
“Closing Date” means the date of any Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means AZZ incorporated, a Texas corporation.
 
“Confidential Information” is defined in Section 20.
 
“Confirmation of Acceptance” is defined in Section 2.1(f).
 
“Consolidated EBITDA” means, for any Rolling Period, the sum of (a) Consolidated
Net Income for such Rolling Period, plus (b) the sum of all amounts deducted
therefrom in respect of such Rolling Period, in conformity with GAAP, for
interest, taxes, depreciation and amortization.  For purposes of calculating
Consolidated EBITDA for any Rolling Period, if during such period the Company or
any Subsidiary shall have acquired or disposed of any Person or acquired or
disposed of all or substantially all of the operating assets of any Person,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such transaction occurred on the first day of such period.
 
“Consolidated EBITDAR” means, for any Rolling Period, an amount equal to the sum
of (a) Consolidated EBITDA for such Rolling Period plus (b) Rental Expense for
such Rolling Period.   
 
“Consolidated Fixed Charges” means, with respect to any period, the sum of
(i) Consolidated Interest Expense for such period plus (ii) Rental Expense for
such period, determined on a consolidated basis for the Company and its
Subsidiaries.    
 
“Consolidated Indebtedness” means, all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period of calculation thereof for
the Company and its Subsidiaries on a consolidated basis, the aggregate amount
of all interest (including commitment fees) on all Indebtedness of the Company
and its Subsidiaries, whether paid in cash or accrued as a liability and payable
in cash during such period (including, without limitation, imputed interest on
Capital Lease Obligations; the amortization of any original issue discount on
any Indebtedness; the interest portion of any deferred payment obligation; all
commissions, discounts, and other fees and charges owed with respect to letters
of credit or bankers’ acceptance financing; net costs associated with Swap
Contracts; the interest component of any Indebtedness that is guaranteed or
secured by such Person), and all cash premiums or penalties for the repayment,
redemption, or repurchase of Indebtedness.

B-3
 
 

--------------------------------------------------------------------------------

 

 
 
“Consolidated Net Income” means, for any period, as applied to Company and its
Subsidiaries (including any Subsidiaries acquired during such period and such
consolidated net income (or net loss) is supported by an audit or is otherwise
acceptable to the Required Holders), the consolidated net income (or net loss)
of the Company and its Subsidiaries after giving effect to deduction of or
provision for all operating expenses, all taxes and reserves (including, without
limitation, reserves for deferred taxes); provided, however, that such sum shall
exclude:
 
(i)any net gains or losses on the sale or the other disposition, not in the
ordinary course of business, of investments and other capital assets, provided
that there shall also be excluded any related charges for taxes thereon;
 
(ii)any net gain arising from the collection of the proceeds of any insurance
policy (other than any business interruption insurance policy);
 
(iii) any write-up or write-down of any asset; and
 
(iv)any other extraordinary item, as defined by GAAP.
 
“Consolidated Net Worth” shall mean the consolidated stockholder’s equity of the
Company and its Subsidiaries, as defined according to GAAP.  
 
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
 
“Control Event” is defined in Section 8.7.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means with respect to the Notes of any Series that rate of
interest that is the greater of (i) 2.00% per annum above the rate of interest
stated in clause (a) of the first paragraph of such Notes or (ii) 2.00% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A. as its “base”
or “prime” rate.
 
“Delayed Delivery Fee” is defined in Section 2.1(h)(iii).
 
“Disclosure Documents” is defined in Section 5.3.
 
“Electronic Delivery” is defined in Section 7.1(a).

B-4
 
 

--------------------------------------------------------------------------------

 

 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Notes” means (i) the promissory notes issued and outstanding under the
Note Purchase Agreement dated as of January 20, 2011 among the Company and the
purchasers of  notes listed on the signature pages thereof relating to the
issuance of $125,000,000 original principal amount of 5.42% Senior Notes, Series
2011A due January 20, 2021 (the “5.42% Notes”) (exclusive of any 5.42% Notes
then owned by the Company or any of its Affiliates and any 5.42% Notes held by
parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the 5.42% Notes) and (ii) the promissory notes
issued and outstanding under the Note Purchase Agreement dated as of March 31,
2008 among the Company and the purchasers of notes listed on the signature pages
thereof relating to the issuance of $100,000,000 original principal amount of
6.24% Senior Notes due March 31, 2018 (the “6.24% Notes”) (exclusive of any
6.24% Notes then owned by the Company or any of its Affiliates and any 6.24%
Notes held by parties who are contractually required to abstain from voting with
respect to matters affecting the holders of the 6.24% Notes).
 
“Facility” is defined in Section 2.1(a).
 
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.

B-5
 
 

--------------------------------------------------------------------------------

 

 
 
“Form 10-K” is defined in Section 7.1(b).  
 
“Form 10-Q” is defined in Section 7.1(a).  
 
“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.
 
 “Governmental Authority” means
 
(a)the government of
 
(i)the United States of America or any State or other political subdivision
thereof, or
 
(ii)any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which has jurisdiction over any properties of the
Company or any Subsidiary, or
 
(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

B-6
 
 

--------------------------------------------------------------------------------

 

 
 
 “Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any Environmental Laws
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.
 
“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Note.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
 
(b)all direct obligations of such Person for amounts drawn under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)net obligations of such Person under any Swap Contract;

B-7
 
 

--------------------------------------------------------------------------------

 

 
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 60 days after the date on
which such trade account payable was created);
 
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)Capital Leases, Synthetic Lease Obligations and other obligations that are
considered borrowed money obligations for tax purposes but operating leases in
accordance with GAAP;
 
(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h)all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of attributable
Indebtedness in respect thereof as of such date.
 
“INHAM Exemption” is defined in Section 6.2(e).
 
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than $1,000,000
of the aggregate principal amount of the Notes of any Series then outstanding,
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.


“Issuance Fee” is defined in Section 2.1(h)(ii).
 
“Issuance Period” is defined in Section 2.1(b). 
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement

B-8
 
 

--------------------------------------------------------------------------------

 

 
(other than an operating lease) or Capital Lease, upon or with respect to any
property or asset of such Person (including, in the case of stock, shareholder
agreements, voting trust agreements and all similar arrangements).  
 
“Make-Whole Amount” is defined in Section 8.6.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, (c) the ability of
any Subsidiary Guarantor to perform its obligations under the Subsidiary
Guaranty or (d) the validity or enforceability of this Agreement, the Notes or
the Subsidiary Guaranty.
 
“Material Subsidiary” means, at any time, any Subsidiary of the Company which,
together with all other Subsidiaries of such Subsidiary, accounts for more than
(i) 5% of the consolidated assets of the Company and its Subsidiaries or (ii) 5%
of consolidated revenue of the Company and its Subsidiaries.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“NAIC Annual Statement” is defined in Section 6.2.
 
“Notes” is defined in Section 1.
 
“OFAC” is defined in Section 5.16(a).
 
“OFAC Listed Person” is defined in Section 5.16(a).
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

B-9
 
 

--------------------------------------------------------------------------------

 

 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.
 
“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guarantees of Indebtedness of the Company but excluding (x)
Indebtedness owing to the Company or any other Subsidiary, (y) Indebtedness
outstanding at the time such Person became a Subsidiary, provided that such
Indebtedness shall have not been incurred in contemplation of such person
becoming a Subsidiary, and (z) all Subsidiary Guaranties and all Guarantees of
Indebtedness of the Company by any Subsidiary which has also guaranteed the
Notes) and (ii) all Indebtedness of the Company and its Subsidiaries secured by
Liens other than Indebtedness secured by Liens permitted by subparagraphs (a)
through (j), inclusive, of Section 10.5.
 
 “property” or “properties” means, unless otherwise specifically limited, real
or personal property of any kind, tangible or intangible, choate or inchoate.
 
“Proposed Prepayment Date” is defined in Section 8.7.
 
“Prudential” is defined in the address line to this Agreement.
 
“Prudential Affiliate” means any Affiliate of Prudential.
 
“PTE” is defined in Section 6.2(a).
 
“Public Filings” is defined in Section 5.3.
 
“Purchaser” is defined in the address line to this Agreement.
 
“Purchasers” means the Purchasers of the Notes named, from time to time, in
Schedule A hereto.
 
“QPAM Exemption” is defined in Section 6.2(d).
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Indebtedness in accordance with Section 10.6(2), multiplied
by (y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate principal amount of
Senior Indebtedness of the Company and its Subsidiaries being prepaid pursuant
to Section 10.6(2).

B-10
 
 

--------------------------------------------------------------------------------

 

 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.  
 
“Rental Expense” means, for any Rolling Period, all fees, costs and expenses
(including any penalties and interest thereon) of the Company and its
Subsidiaries in connection with the use, occupancy or possession by Company and
its Subsidiaries of any real or personal, or mixed, property, but excluding all
payments pursuant to all Capital Leases.
 
“Request for Purchase” is defined in Section 2.1(d). 
 
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes of all Series at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates and any Notes held by parties
who are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).
 
“Rescheduled Closing Day” is defined in Section 3.2.
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion.
 
“Rolling Period” means, on any date of determination, the most recent four
fiscal quarters of the Company and its Subsidiaries ended on May 31, August 31,
November 30 or February 28 or 29 (as the case may be).
 
 “SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.  
 
“Senior Indebtedness” means, as of the date of any determination thereof, all
Consolidated Indebtedness, other than Subordinated Indebtedness.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Series” is defined in Section 1.
 
“Source” is defined in Section 6.2.
 
“Structuring Fee” is defined in Section 2.1(h)(i).
 
“Subordinated Indebtedness” means all unsecured Indebtedness of the Company that
shall contain or have applicable thereto subordination provisions providing for
the subordination thereof to other Indebtedness of the Company (including,
without limitation, the obligations of the Company under this Agreement or the
Notes).

B-11
 
 

--------------------------------------------------------------------------------

 

 
 
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.
 
“Subsidiary Guarantor” means each Subsidiary which is party to the Subsidiary
Guaranty.
 
“Subsidiary Guaranty” is defined in Section 2.2.
 
 “SVO” means the Securities Valuation Office of the NAIC or any successor to
such office.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including, but without
limitation, any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

B-12
 
 

--------------------------------------------------------------------------------

 

 
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Treasury Stock” means capital stock of the Company that is owned by the Company
and held in treasury.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.  
 



B-13
 
 

--------------------------------------------------------------------------------

 

Changes in Corporate Structure




None.



Schedule 4.9
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 

Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates




 (i)List of the Company’s Subsidiaries—Name, Jurisdiction, Ownership Percentages


Name
Jurisdiction of Organization
Ownership Percentage
 
1.AAA Galvanizing – Chelsea, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
2.AAA Galvanizing – Dixon, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
3.AAA Galvanizing – Hamilton, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
4.AAA Galvanizing – Joliet, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
5.AAA Galvanizing – Peoria, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
6.AAA Galvanizing – Winsted, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
7.Arbor-Crowley, Inc.
Delaware
100% of shares owned by the Company
 
8.Arizona Galvanizing, Inc.
Arizona
100% of shares owned by Arbor-Crowley, Inc.
 
9.Arkgalv, Inc.
Arkansas
100% of shares owned by the Company
 
10.Atkinson Industries, Inc.
Kansas
100% of shares owned by the Company
 
11.Automatic Processing Incorporated
Mississippi
100% of shares owned by Aztec Industries, Inc. – Moss Point
 
12.Aztec Industries, Inc.
Mississippi
100% of shares owned by the Company
 
13.Aztec Industries, Inc. – Moss Point
 
Mississippi
100% of shares owned by Aztec Industries, Inc.
 
14.Aztec Manufacturing Partnership, Ltd.
Texas
100% of partnership interests ultimately beneficially owned by the Company
 
15.Aztec Manufacturing – Waskom Partnership, Ltd.
Texas
100% of partnership interests ultimately beneficially owned by the Company
 
16.AZZ Blenkhorn & Sawle Limited
Ontario
100% of shares owned by Arbor-Crowley, Inc.
 
17.AZZ Canada Limited
Ontario
100% of shares owned by Arbor-Crowley, Inc.
 
18.AZZ Delaware, Inc.
Delaware
100% of shares owned by Arbor Crowley, Inc.
 
19.AZZ GP, LLC
Delaware
100% of interests owned by Arbor-Crowley, Inc.
 
20.AZZ Group, LP
Delaware
1% General Partner interest held by AZZ GP, LLC; 99% Limited Partner interest
held by AZZ LP, LLC
 
21.AZZ Holdings, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
22.AZZ LP, LLC
Delaware
100% of interests owned by Arbor-Crowley, Inc.
 

 
Schedule 5.4
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 
 
 
23.Carter and Crawley, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
24.Central Electric Company
Missouri
100% of shares owned by Arbor-Crowley, Inc.
 
25.Central Electric Manufacturing Company
Missouri
100% of shares owned by Central Electric Company
 
26.CGIT Systems, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
27.Drilling Rig Electrical Systems Co. Partnership, Ltd.
Texas
100% of partnership interests ultimately beneficially owned by the Company
 
28.Electrical Power Systems, Inc.
Missouri
100% of shares owned by Central Electric Company
 
29.Gulf Coast Galvanizing, Inc
Alabama
100% of shares owned by the Company
 
30.Hobson Galvanizing, Inc.
Louisiana
100% of shares owned by Arbor-Crowley, Inc.
 
31.International Galvanizers Partnership, Ltd.
Texas
100% of partnership interests ultimately beneficially owned by the Company
 
32.NAGalv – Ohio, Inc.
Delaware
100% of shares owned by North American Galvanizing Company
 
33.NAGalv – WV, Inc.
Delaware
100% of shares owned by North American Galvanizing Company
 
34.North American Galvanizing & Coatings, Inc.
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
35.North American Galvanizing Company
Delaware
100% of shares owned by North American Galvanizing & Coatings, Inc.
 
36.Premier Coatings, Inc.
Oklahoma
100% of shares owned by North American Galvanizing Company
 
37.Reinforcing Services, Inc.
Oklahoma
100% of shares owned by North American Galvanizing Company
 
38.Rig-A-Lite Partnership, Ltd.
Texas
100% of partnership interests ultimately beneficially owned by the Company
 
39.Rogers Galvanizing Company – Kansas City
Oklahoma
100% of shares owned by North American Galvanizing Company
 
40.The Calvert Company, Inc.
Mississippi
100% of shares owned by the Company
 
41.Westside Galvanizing Services, Inc.
 
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
42.Witt Galvanizing – Cincinnati, Inc.
 
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
43.Witt Galvanizing – Muncie, Inc.
 
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 
44.Witt Galvanizing – Plymouth, Inc.
 
Delaware
100% of shares owned by Arbor-Crowley, Inc.
 

 
 
5.4-2
 

--------------------------------------------------------------------------------

 
 
II.List of the Company’s Affiliates (other than Subsidiaries)


None.



III.List of the Company’s Directors and Senior Officers


 
Directors:  H. Kirk Downey, Daniel R. Feehan, Peter A. Hegedus, David H. Dingus,
Dana L. Perry, Daniel E. Berce, Martin C. Bowen, Sam Rosen and Kevern R. Joyce.



 
Senior

 
Officers:David H. Dingus (President and CEO); Dana L. Perry (Senior VP of
Finance, CFO and Secretary); Tim Pendley (VP – Galvanizing Services) and Clement
H. Watson (VP – Sales, Electrical Products Group).




5.4-3
 
 

--------------------------------------------------------------------------------

 

Existing Indebtedness; Future Liens


 
Indebtedness arising under the Second Amended and Restated Credit Agreement,
dated as of May 25, 2006, among the Company, as borrower, Bank of America, as
Administrative Agent, Swing Line Lender and L/c Issuer, and the other Lenders
party thereto (as amended, the “Credit Agreement”), as amended by First
Amendment to Second Amended and Restated Credit Agreement, dated February 28,
2007, as further amended by Second Amendment and Consent to Second Amended and
Restated Credit Agreement, dated March 31, 2008, as further amended by Third
Amendment to Second Amended and Restated Credit Agreement, dated December 3,
2008, as further amended by Fourth Amendment to Second Amended and Restated
Credit Agreement, dated February 13, 2008, as further amended by Fifth Amendment
and Consent to Second Amended and Restated Credit Agreement, dated April 29,
2010.  As of May 31, 2011, the principal amount of outstanding Indebtedness
under the Credit Agreement was $0.  The Indebtedness under the Credit Agreement
is unsecured and is guaranteed by the Company's Subsidiaries.  Section 7.03 of
the Credit Agreement contains restrictions on the ability of the Company and its
Subsidiaries to incur Indebtedness.
 
Indebtedness arising under the Note Purchase Agreement, dated as of March 31,
2008, among the Company and the purchasers party thereto (the “Prior
Agreement”).  As of May 31, 2011, the principal amount of outstanding
Indebtedness under the Prior Agreement was approximately $100 million.  The
Indebtedness under the Prior Agreement is unsecured and is guaranteed by the
Company’s Subsidiaries.  Sections 10.1, 10.2 and 10.4 of the Prior Agreement
contain restrictions on the ability of the Company and its Subsidiaries to incur
Indebtedness.
 
Indebtedness arising under the Note Purchase Agreement, dated as of January 20,
2011, among the Company and the purchasers party thereto (the “2011
Agreement”).  As of May 31, 2011, the principal amount of outstanding
Indebtedness under the 2011 Agreement was approximately $125 million.  The
Indebtedness under the 2011 Agreement is unsecured and is guaranteed by the
Company’s Subsidiaries.  Sections 10.1, 10.2 and 10.4 of the 2011 Agreement
contain restrictions on the ability of the Company and its Subsidiaries to incur
Indebtedness.





Schedule 5.15
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 

Existing Liens




None.















Schedule 10.5
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 

[Form of Note]


AZZ incorporated


[    ]% Senior Note, Series [ ], due [                 ,      ]


No. [_____]
PPN [______________]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:
 
For Value Received, the undersigned, AZZ incorporated (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Texas, hereby promises to pay to [_____________________], or registered assigns,
the principal sum of [______________] Dollars [on the Final Maturity Date
specified above (or so much thereof as shall not have been prepaid),][,payable
on the Principal Prepayment Dates and in the amounts specified above, and on the
Final Maturity Date specified above in an amount equal to the unpaid balance of
the principal hereof,] with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the Interest Rate per
annum specified above, payable on each Interest Payment Date specified above and
on the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum (the “Default Rate”) from time to time equal to the greater of (i)
2.00% over the Interest Rate specified above, or (ii) 2.00% over the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate, payable on each Interest
Payment Date as aforesaid (or, at the option of the registered holder hereof, on
demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Private Shelf Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Private Shelf Agreement, dated as of October 28, 2011 (as from
time to time amended, supplemented or modified, the “Private Shelf Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Private Shelf Agreement and (ii) made the
representations set forth

Exhibit 1
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 

 
in Section 6.2 of the Private Shelf Agreement, provided, that in lieu thereof
such holder may (in reliance upon information provided by the Company, which
shall not be unreasonably withheld) make a representation to the effect that the
purchase by any holder of any Note will not constitute a non-exempt prohibited
transaction under section 406(a) of ERISA.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Private Shelf Agreement.
 
This Note is a registered Note and, as provided in the Private Shelf Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Private Shelf Agreement.]  This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Private Shelf Agreement, but not
otherwise.]  [This Note is not subject to prepayment.]  
 
Pursuant to the Subsidiary Guaranty Agreement dated as of October 28, 2011 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal and Make-Whole
Amount, if any, of and interest on this Note and the performance by the Company
of its obligations contained in the Private Shelf Agreement all as more fully
set forth in said Subsidiary Guaranty.
 
If an Event of Default, as defined in the Private Shelf Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Private Shelf Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.


 
AZZ incorporated




 
By:

 
Name:

 
Title:






E-1-2
 
 

--------------------------------------------------------------------------------

 

Form of Request for Purchase
 
AZZ incorporated
 


Reference is made to the Private Shelf Agreement (the “Agreement”), dated as of
October 28, 2011, between AZZ incorporated, a Texas corporation  (the
“Company”), on the one hand, and Prudential Investment Management, Inc.
(“Prudential”) and each Prudential Affiliate which becomes party thereto, on the
other hand.  Capitalized terms used and not otherwise defined herein shall have
the respective meanings specified in the Agreement.


Pursuant to Section 2.1(d) of the Agreement, the Company hereby makes the
following Request for Purchase:




1.           Aggregate principal amount of
the Notes covered hereby
(the “Notes”)  ...................  [$____________]




2.           Individual specifications of the Notes:


 
 
Principal
Amount
 
Final
Maturity
Date
Principal
Prepayment
Dates and
Amounts
 
Interest
Payment
Period
             
[___] in arrears





3.           Use of proceeds of the Notes:




4.           Proposed day for the closing of the purchase and sale of the Notes:



Exhibit 2.1(d)
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 

5.           The purchase price of the Notes is to be trans­ferred to:


Name and Address
and ABA Routing                                           Number of
Number of Bank                                               Account  










6.           The Company certifies that  (a) the representations and warranties
contained in Section 5 of the Agreement are true on and as of the date of this
Request for Purchase, other than any of such representations and warranties that
address matters only as of a specific date, which are true on and as of such
specified date, and (b) that there exists on the date of this Request for
Purchase no Event of Default or Default.


7.           The Issuance Fee to be paid pursuant to the Agreement will be paid
by the Company on the closing date.








Dated:


 


 
AZZ incorporated





 
By:

 
Name:

 
Title:


E-2.1(d)-2
 
 

--------------------------------------------------------------------------------

 



Form of Confirmation of Acceptance




Reference is made to the Private Shelf Agreement (the “Agreement”), dated as of
October 28, 2011 between AZZ incorporated, a Texas corporation (the “Company”),
on the one hand, and Prudential Investment Management, Inc. (“Prudential”) and
each Prudential Affiliate which becomes party thereto, on the other hand.  All
terms used herein that are defined in the Agreement have the respective meanings
specified in the Agreement.


Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in Section
6 of the Agreement, and agrees to be bound by the provisions of the Agreement
applicable to the Purchasers or holders of the Notes.


Pursuant to Section 2.1(f) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:


I.           Accepted Notes:  Aggregate principal
amount $__________________


(A)           (a)  Name of Purchaser:
           (b)  Principal amount:
           (c)  Final maturity date:
           (d)  Principal prepayment dates and amounts:
           (e)  Interest rate:
           (f)   Interest payment
period:                                                                [_______]
in arrears
                                 (g)  Payment and notice instructions: As set
forth on attached
             Purchaser Schedule


(B)           (a)  Name of Purchaser:
           (b)  Principal amount:
           (c)  Final maturity date:
           (d)  Principal prepayment dates and amounts:
           (e)  Interest rate:
           (f)   Interest payment
period:                                                                [_______]
in arrears
                                 (g)  Payment and notice instructions: As set
forth on attached
             Purchaser Schedule


[(C), (D)..... same information as above.]






II.           Closing Day:

Exhibit 2.1(f)
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 

III.           Issuance Fee:
 


 


 
AZZ incorporated





 
By:

 
Name:

 
Title:




E-2.1(f)-2
 
 

--------------------------------------------------------------------------------

 

Form of Subsidiary Guaranty


 
Subsidiary Guaranty Agreement
 
Dated as of October 28, 2011
 
from
 
The Subsidiary Guarantors Named Herein
 
for the benefit of
 
The Holders of the Notes
 
 
of
 
 
AZZ incorporated
 
 
Re:
 
 
Private Shelf Agreement Dated as of October 28, 2011
 





Exhibit 2.2
(to AZZ Private Shelf Agreement)
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 

 Section  Heading
  Page
E-2.2-

 


 
 Section 1.
Guaranty
 2

 
 
 Section 2.
Representations and Warranties
 3

 
 
 Section 3.
Subsidiary Guarantor’s Obligations Unconditional
 5

 
 
 Section 4.
Full Recourse Obligations; Pari Passu Ranking
 11

 
 
 Section 5.
Waiver
 11

 
 
 Section 6.
Waiver of Subrogation
 12

 
 
 Section 7.
Subordination
 13

 
 
 Section 8.
Effect of Bankruptcy Proceedings, Etc
 13

 
 
 Section 9.
Term of Guaranty
 14

 
 
 Section 10.
Contribution
 14

 
 
 Section 11.
Limitation of Liability
 14

 
 
 Section 12.
Negative Pledge
 15

 
 
 Section 13.
Supplemental Agreement
 15

 
 
 Section 14.
Definitions and Terms Generally
 15

 
 
 Section 15.
Notices
 16

 
 
 Section 16.
Amendments, Etc
 17

 
 
 Section 17.
Consent to Jurisdiction; Service of Process
 17

 

E-2.2-i


 
 

--------------------------------------------------------------------------------

 

 
 
 Section 18.
Waiver of Jury Trial 
 18

 
 
 Section 19.
Survival
 18

 
 
 Section 20.
Severability
 18

 
 
 Section 21.
Successors and Assigns
 19

 
 
 Section 22.
Table of Contents; Headings
 19

 
 
 Section 23.
Counterparts
 19

 
 
 Section 24.
Governing Law
 19

 
 
 Section 25.
Release
 19

 
 
 Section 26.
Covenant Compliance
 19

 







E-2.2-ii
 
 

--------------------------------------------------------------------------------

 



 
This Subsidiary Guaranty Agreement, dated as of October 28, 2011 (the
“Guaranty”), from each of:
 
 
(1)AAA Galvanizing – Chelsea, Inc.;

 
(2)AAA Galvanizing – Dixon, Inc.;

 
(3)AAA Galvanizing – Hamilton, Inc.;

 
(4)AAA Galvanizing – Joliet, Inc.;

 
(5)AAA Galvanizing – Peoria, Inc.;

 
(6)AAA Galvanizing – Winsted, Inc.;

 
(7)Arbor-Crowley, Inc.;

 
(8)Arizona Galvanizing, Inc.;

 
(9)Arkgalv, Inc.;

 
(10)Atkinson Industries, Inc.;

 
(11)Automatic Processing Incorporated;

 
(12)Aztec Industries, Inc.;

 
(13)Aztec Industries, Inc. – Moss Point;

 
(14)Aztec Manufacturing – Waskom Partnership, Ltd.;

 
(15)Aztec Manufacturing Partnership, Ltd.;

 
(16)AZZ Blenkhorn & Sawle Limited;

 
(17)AZZ Canada Limited;

 
(18)AZZ Delaware, Inc.;

 
(19)AZZ GP, LLC;

 
(20)AZZ Group, LP;

 
(21)AZZ Holdings, Inc.;

 
(22)AZZ LP, LLC;

 
(23)Carter and Crawley, Inc.;

 
(24)Central Electric Company;

 
(25)Central Electric Manufacturing Company;

 
(26)CGIT Systems, Inc.;

 
(27)Drilling Rig Electrical Systems Co. Partnership, Ltd.;

 
(28)Electrical Power Systems, Inc.;

 
(29)Gulf Coast Galvanizing, Inc.;

 
(30)Hobson Galvanizing, Inc.;

 
(31)International Galvanizers Partnership, Ltd.;

 
(32)NAGalv – Ohio, Inc.;

 
(33)NAGalv - WV, Inc.;

 
(34)North American Galvanizing & Coatings, Inc.;

 
(35)North American Galvanizing Company;

 
(36)Premier Coatings, Inc.;

 
(37)Reinforcing Services, Inc.;

 
(38)Rig-A-Lite Partnership, Ltd.;

 
(39)Rogers Galvanizing Company – Kansas City;

 
(40)The Calvert Company, Inc.;

 
(41)Westside Galvanizing Services, Inc.;


E-2.2-1


 
 

--------------------------------------------------------------------------------

 

 
(42)Witt Galvanizing – Plymouth, Inc.;

 
(43)Witt Galvanizing – Muncie, Inc.;

 
(44)Witt Galvanizing – Cincinnati, Inc.; and

 
(45)such Subsidiaries as shall become parties hereto in accordance with
Section 13 hereof (each a “Subsidiary Guarantor” and collectively the
“Subsidiary Guarantors”),

 
for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”).  Capitalized terms used herein are defined in Section 14 hereof
or the Private Shelf Agreement referred to below.
 
Whereas, AZZ incorporated, a Texas corporation (the “Company”) is authorized to
issue senior promissory notes in one or more separate series from time to time
in an aggregate principal amount not to exceed $100,000,000 (the “Notes”)
pursuant to a Private Shelf Agreement, dated as of the date hereof (as amended,
modified or supplemented from time to time, the “Private Shelf Agreement”) among
the Company and the purchasers named therein.  
 
Whereas, each of the Subsidiary Guarantors is a Subsidiary of the Company.
 
Whereas, the Company has agreed that its Subsidiaries will guarantee the
Company’s obligations under the Notes and the Private Shelf Agreement.
 
Whereas, the Subsidiary Guarantors each acknowledge that they will derive
substantial benefits from the issuance of the Notes.
 
Now, Therefore, in consideration of the premises and to induce the Holders to
purchase the Notes, each of the Subsidiary Guarantors, intending to be legally
bound, hereby agrees for the benefit of the Holders, as follows:
 
 Section 1.
Guaranty.

 
Each Subsidiary Guarantor with all other Subsidiary Guarantors, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount and interest on (including, without limitation, interest,
whether or not an allowable claim, accruing after the date of filing of any
petition in bankruptcy, or the commencement of any bankruptcy, insolvency or
similar proceeding relating to the Company) the Notes and all other amounts
under the Private Shelf Agreement and all other obligations, agreements and
covenants of the Company now or hereafter existing under the Private Shelf
Agreement whether for principal, Make-Whole Amount, interest (including interest
accruing both prior to and subsequent to the commencement of any proceeding
against or with respect to the Company under any chapter of the Bankruptcy
Code), indemnification payments, expenses (including reasonable attorneys’ fees
and expenses) or otherwise, and all reasonable costs and expenses, if any,
incurred by any Holder in connection with enforcing any rights under

E-2.2- 2
 
 

--------------------------------------------------------------------------------

 

 
this Guaranty (all such obligations being the “Guaranteed Obligations”), and
agrees to pay any and all reasonable expenses incurred by each Holder in
enforcing this Guaranty; provided that, notwithstanding anything contained
herein or in the Private Shelf Agreement to the contrary, the maximum liability
of each Subsidiary Guarantor hereunder and under the Private Shelf Agreement
shall in no event exceed such Guarantor’s Maximum Guaranteed Amount, and
provided further, each Subsidiary Guarantor shall be unconditionally required to
pay all amounts demanded of it hereunder prior to any determination of such
Maximum Guaranteed Amount and the recipient of such payment, if so required by a
final non-appealable order of a court of competent jurisdiction, shall then be
liable for the refund of any excess amounts.  If any such rebate or refund is
ever required, all other Subsidiary Guarantors (and the Company) shall be fully
liable for the repayment thereof to the maximum extent allowed by applicable
law.  This Guaranty is an absolute, unconditional, present and continuing
guaranty of payment and not of collectibility and is in no way conditioned upon
any attempt to collect from the Company or any other action, occurrence or
circumstance whatsoever.  Subject to the foregoing, each Subsidiary Guarantor
agrees that the Guaranteed Obligations may at any time and from to time exceed
the Maximum Guaranteed Amount of such Subsidiary Guarantor without impairing
this Guaranty or affecting the rights and remedies of the Holders hereunder.
 
Notwithstanding any stay, injunction or other prohibition preventing such action
against the Company, if for any reason whatsoever the Company shall fail or be
unable duly, punctually and fully to perform and (in the case of the payment of
Guaranteed Obligations) pay such amounts as and when the same shall become due
and (in the case of the payment of Guaranteed Obligations) payable or to perform
or comply with any other Guaranteed Obligation, whether or not such failure or
inability shall constitute an “Event of Default” under the Private Shelf
Agreement or the Notes, each Subsidiary Guarantor will forthwith (in the case of
the payment of Guaranteed Obligations) pay or cause to be paid such amounts to
the Holders, in lawful money of the United States of America, at the place
specified in the Private Shelf Agreement, or perform or comply with such
Guaranteed Obligations or cause such Guaranteed Obligations to be performed or
complied with, (in the case of the payment of Guaranteed Obligations) together
with interest (in the amounts and to the extent required under such Notes) on
any amount due and owing.
 
 Section 2. 
Representations and Warranties.

 
Each Subsidiary Guarantor hereby represents and warrants to the Holders as
follows:
 
(a)All representations and warranties contained in the Private Shelf Agreement
that relate to such Subsidiary Guarantor are true and correct in all respects
and are incorporated by reference with the same force and effect as though set
forth herein in full.
 
(b)Such Subsidiary Guarantor acknowledges that any default in the due observance
or performance by such Subsidiary Guarantor of any covenant, condition or
agreement contained herein (if, after the running of any applicable notice and
opportunity to cure periods provided in the Private Shelf Agreement, such
default or event of default remains uncured) shall constitute an Event of
Default.

 
E-2.2-3

--------------------------------------------------------------------------------

 

 
(c)There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or expressly waived.
 
(d)Such Subsidiary Guarantor has, independently and without reliance upon the
Holders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty.  Such Subsidiary Guarantor has investigated fully the benefits and
advantages which will be derived by it from execution of this Guaranty, and the
Board of Directors (or other equivalent authority) of such Subsidiary Guarantor
has decided that a direct and/or an indirect benefit will accrue to such
Subsidiary Guarantor by reason of the execution of this Guaranty.
 
(e)(i) This Guaranty is not given with actual intent to hinder, delay or defraud
any Person to which such Subsidiary Guarantor is or will become, on or after the
date hereof, indebted; (ii) such Subsidiary Guarantor has received at least a
reasonably equivalent value in exchange for the giving of this Guaranty;
(iii) such Subsidiary Guarantor is not insolvent on the date hereof and will not
become insolvent as a result of the giving of this Guaranty; (iv) such
Subsidiary Guarantor is not engaged in a business or transaction, nor is about
to engage in a business or transaction, for which any property remaining with
such Subsidiary Guarantor constitutes an unreasonably small amount of capital;
and (v) such Subsidiary Guarantor does not intend to incur debts that will be
beyond such Subsidiary Guarantor’s ability to pay as such debts mature.
 
(f)Such Subsidiary Guarantor is a corporation or other legal entity duly
organized and validly existing under the laws of its state or province of
organization, and has the requisite power, authority and legal right under the
laws of its state or province of organization to conduct its business as
presently conducted and to execute, deliver and perform its obligations under
this Guaranty.
 
(g)The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate action on the part of such Subsidiary
Guarantor, and does not require any consent or approval of, or the giving of
notice to, or the taking of any other action in respect of, any stockholder or
trustee or holder of any indebtedness or obligations of such Subsidiary
Guarantor.  This Guaranty constitutes a legal, valid and binding obligation of
such Subsidiary Guarantor, enforceable against such Subsidiary Guarantor in
accordance with its terms, except that such enforceability is subject to any
limitations arising from bankruptcy, insolvency, liquidation, moratorium,
reorganization and other similar laws of general application relating to or
affecting the rights of creditors or pledgees and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
(h)The execution, delivery and performance of this Guaranty does not and will
not conflict with or result in any violation of or default under any provision
of the Articles of Incorporation, by-laws, limited liability company agreement
or partnership agreement, as the case may be, of such Subsidiary Guarantor, or
any indenture, mortgage, deed of trust, instrument, law, rule or regulation
binding on such Subsidiary Guarantor or to which such Subsidiary Guarantor is a
party.

 
E-2.2-4

--------------------------------------------------------------------------------

 

 
(i)The execution, delivery and performance of this Guaranty does not and will
not result in violation of any judgment or order applicable to such Subsidiary
Guarantor or result in the creation or imposition of any Lien on any of the
properties or revenues of such Subsidiary Guarantor pursuant to any requirement
of law or any indenture, mortgage, deed of trust or other instrument to which
such Subsidiary Guarantor is a party.
 
(j)The execution, delivery and performance of this Guaranty does not and will
not conflict with and does not and will not require any consent, approval or
authorization of, or registration or filing with, any governmental authority or
agency of the state or province of organization of such Subsidiary Guarantor or
of the United States or any State.
 
(k)There are no pending or, to the knowledge of such Subsidiary Guarantor,
threatened actions or proceedings against or affecting such Subsidiary Guarantor
or any of its properties by or before any court or administrative agency or
arbiter that would adversely affect the ability of such Subsidiary Guarantor to
perform its obligations hereunder or call into question the validity or
enforceability of this Guaranty.
 
(l)Such Subsidiary Guarantor’s obligations under this Guaranty are at least pari
passu in right of payment with all other unsecured claims against the general
creditors of such Subsidiary Guarantor.
 
(m)No Subsidiary Guarantor is in breach of or default under or with respect to
any instrument, document or agreement binding upon such Subsidiary Guarantor
which breach or default is reasonably probable to have a Material Adverse Effect
or result in the creation of a Lien on any property of such Subsidiary Guarantor
other than Liens permitted under Section 10.5 of the Private Shelf
Agreement.  Such Subsidiary Guarantor is in compliance with all applicable
requirements of law except such non-compliance as would not have a Material
Adverse Effect.
 
(n)The execution, delivery and performance by each Subsidiary Guarantor of this
Guaranty will not render such Subsidiary Guarantor insolvent, nor is it being
made in contemplation of such Subsidiary Guarantor’s insolvency, and such
Subsidiary Guarantor does not have an unreasonably small capital.
 
 Section 3.
Subsidiary Guarantor’s Obligations Unconditional.

 
(a)This Guaranty shall constitute a guarantee of payment, performance and
compliance and not of collection, and each Subsidiary Guarantor specifically
agrees that it shall not be necessary, and that such Subsidiary Guarantor shall
not be entitled to require, before or as a condition of enforcing the liability
of such Subsidiary Guarantor under this Guaranty or requiring payment or
performance of the Guaranteed Obligations by any Subsidiary Guarantor hereunder,
or at any time thereafter, that any Holder:  (a) file suit or proceed to obtain
or assert a claim for personal judgment against the Company or any other Person
that may be liable for or with respect to any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from the Company or any other Person that may be liable for or with respect to
such Guaranteed Obligation, except for the making of the demands,

 
E-2.2-5

--------------------------------------------------------------------------------

 

 
when appropriate, described in Section 1; (c) foreclose against, or seek to
realize upon security now or hereafter existing for such Guaranteed Obligations;
(d) except to the extent set forth in Section 1, exercise or assert any other
right or remedy to which such Holder is or may be entitled in connection with
any Guaranteed Obligation or any security or other guaranty therefor; or
(e) assert or file any claim against the assets of the Company or any other
Person liable for any Guaranteed Obligation.  Each Subsidiary Guarantor agrees
that this Guaranty shall be continuing, and that the Guaranteed Obligations will
be paid and performed in accordance with their terms and the terms of this
Guaranty, and are the primary, absolute and unconditional obligations of such
Subsidiary Guarantor, irrespective of the value, genuineness, validity,
legality, regularity or enforceability or lack thereof of any part of the
Guaranteed Obligations or any agreement or instrument relating to the Guaranteed
Obligations or this Guaranty, or the existence of any indemnities with respect
to the existence of any other guarantee of or security for any of the Guaranteed
Obligations, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of each Subsidiary Guarantor hereunder shall be irrevocable, primary, absolute
and unconditional under any and all circumstances.
 
(b)Each Subsidiary Guarantor hereby expressly waives notice of acceptance of and
reliance upon this Guaranty, diligence, presentment, demand of payment or
performance, protest and all other notices (except as otherwise provided for in
Section 1) whatsoever, any requirement that the Holders exhaust any right, power
or remedy or proceed against the Company or against any other Person under any
other guarantee of, or security for, or any other agreement, regarding any of
the Guaranteed Obligations.  Each Subsidiary Guarantor further agrees that,
subject solely to the requirement of making demands under Section 1, the
occurrence of any event or other circumstance that might otherwise vary the risk
of the Company or such Subsidiary Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set-off by, the Company or such Subsidiary Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), shall
not affect the liability of such Subsidiary Guarantor hereunder.
 
(c)The obligations of each Subsidiary Guarantor under this Guaranty are not
subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim such
Subsidiary Guarantor or any other Person may have against the Company, any
Holder or any other Person, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstances or condition whatsoever (whether or not such Subsidiary Guarantor
or the Company shall have any knowledge or notice thereof), including:
 
(i)any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with the
Company, the Holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;

 
E-2.2-6

--------------------------------------------------------------------------------

 

 
(ii)any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Holder to the Company or any other Person liable on the
Guaranteed Obligations, or the failure of any Holder to assert any claim or
demand or to exercise any right or remedy against the Company or any other
Person under the provisions of the Private Shelf Agreement, the Notes or
otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Private Shelf Agreement, the
Notes, any guarantee or any other agreement;
 
(iii)the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of the Company or any other such Person, or any
change, restructuring or termination of the existence of the Company or any
other such Person, or any sale, lease or transfer of any or all of the assets of
the Company or any other such Person, or any change in the shareholders,
partners, or members of the Company or any other such Person; or any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations;
 
(iv)the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part is ultra vires,
the officers or representatives executing the documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate applicable usury laws, the Company or any other Person has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
the Company or any other Person, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;
 
(v)any full or partial release of the liability of the Company on the Guaranteed
Obligations or any part thereof, of any co-guarantors, or of any other Person
now or hereafter liable, whether directly or indirectly, jointly, severally, or
jointly and severally, to pay, perform, guarantee or assure the payment of the
Guaranteed Obligations or any part thereof, it being recognized, acknowledged
and agreed by each Subsidiary Guarantor that such Subsidiary Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and such Subsidiary Guarantor has not been induced to enter
into this Guaranty on the basis of a contemplation, belief, understanding or
agreement that any parties other than the

 
E-2.2-7

--------------------------------------------------------------------------------

 

 
Company will be liable to perform the Guaranteed Obligations, or that the
Holders will look to other parties to perform the Guaranteed Obligations;
 
(vi)the taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Guaranteed Obligations;
 
(vii)any release, surrender, exchange, subordination, deterioration, waste, loss
or impairment (including negligent, unreasonable or unjustifiable impairment) of
any collateral, property or security, at any time existing in connection with,
or assuring or securing payment of, all or any part of the Guaranteed
Obligations;
 
(viii)the failure of any Holder or any other Person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;
 
(ix)the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;
 
(x)any payment by the Company to any Holder being held to constitute a
preference under any Fraudulent Conveyance Law, or for any reason any Holder
being required to refund such payment or pay such amount to the Company or
someone else;
 
(xi)any other action taken or omitted to be taken with respect to the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices such Subsidiary Guarantor or increases the likelihood
that such Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of such Subsidiary Guarantor that it shall be obligated to
pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;
 
(xii)the fact that all or any of the Guaranteed Obligations cease to exist by
operation of law, including by way of a discharge, limitation or tolling thereof
under applicable bankruptcy laws;
 
(xiii)any other circumstance (including any statute of limitations) that might
in any manner or to any extent otherwise constitute a defense available to, vary
the risk of, or operate as a discharge of, the Company or any Person as a matter
of law or equity;

 
E-2.2-8

--------------------------------------------------------------------------------

 

 
(xiv)any merger or consolidation of the Company or any Subsidiary Guarantor into
or with any other Person or any sale, lease or transfer of any of the assets of
the Company to any other Person;
 
(xv)any change in the ownership of any shares of capital stock of the Company,
or any change in the relationship between the Company and such Subsidiary
Guarantor or any termination of any such relationship;
 
(xvi)any default, failure or delay, willful or otherwise, in the performance by
the Company, any Subsidiary Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Private Shelf Agreement or any other
agreement;
 
(xvii)any change in the ownership of any shares or partnership interests of the
Company, any Subsidiary Guarantor or any other Person;
 
(xviii)in respect of the Company, any Subsidiary Guarantor or any other Person,
any change of circumstances, whether or not foreseen or foreseeable, whether or
not imputable to the Company, any Subsidiary Guarantor or any other Person, or
other impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any Subsidiary Guarantor or any other Person and whether or not of
the kind hereinbefore specified; or
 
(xix)any other occurrence, circumstance, or event whatsoever, whether similar or
dissimilar to the foregoing, whether foreseen or unforeseen, and any other
circumstance which might otherwise constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which might otherwise
limit recourse against such Subsidiary Guarantor;
 
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of all obligations of
the Company under the Private Shelf Agreement and the Notes in accordance with
their respective terms as each may be amended or modified from time to
time.  Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Company or any Subsidiary Guarantor shall default under
or in respect of the terms of the Private Shelf Agreement and that
notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Company or any Subsidiary Guarantor under the Private Shelf
Agreement, this Guaranty shall remain in full force and effect and shall apply
to each and every subsequent default.  All waivers herein contained

 
E-2.2-9

--------------------------------------------------------------------------------

 

 
shall be without prejudice to the Holders at their respective options to proceed
against the Company, any Subsidiary Guarantor or other Person, whether by
separate action or by joinder.
 
(d)Each Subsidiary Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Subsidiary Guarantor may, without in any manner affecting the
liability of any Subsidiary Guarantor under this Guaranty, and upon such terms
and conditions as any such Holder or Holders may deem advisable:
 
(i)extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of the Company or any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligations of the Company on the Private Shelf Agreement or the
Notes, or waive any Default or Event of Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or waive this
Guaranty; or
 
(ii)sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of the Company, any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Private Shelf Agreement or the
Notes; or
 
(iii)settle, adjust or compromise any claim of the Company or any Subsidiary
Guarantor against any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Private Shelf Agreement or the
Notes; or
 
(iv)purchase Notes from time to time from the Company pursuant to the terms and
provisions of the Private Shelf Agreement.
 
Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise or
purchase of Notes and that the same shall be binding upon it, and hereby waives,
to the fullest extent permitted by law, any and all defenses, counterclaims or
offsets which it might or could have by reason thereof, it being understood that
such Subsidiary Guarantor shall at all times be bound by this Guaranty and
remain liable hereunder.
 
(e) All rights of any Holder may be transferred or assigned at any time in
accordance with the Private Shelf Agreement and shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
such Note in accordance with the Private Shelf Agreement without the consent of
or notice to the Subsidiary Guarantors under this Guaranty.

 
E-2.2-10

--------------------------------------------------------------------------------

 

 
(f)No Holder shall be under any obligation:  (i) to marshal any assets in favor
of the Subsidiary Guarantors or in payment of any or all of the liabilities of
the Company or any Subsidiary Guarantor under or in respect of the Notes or the
obligations of the Company and the Subsidiary Guarantors under the Private Shelf
Agreement or (ii) to pursue any other remedy that the Subsidiary Guarantors may
or may not be able to pursue themselves and that may lighten the Subsidiary
Guarantors’ burden, any right to which each Subsidiary Guarantor hereby
expressly waives.
 
 Section 4.
Full Recourse Obligations; Pari Passu Ranking.

 
Subject to the Maximum Guaranteed Amount specified above, the obligations of
each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.
 
The respective obligations under this Guaranty of the Subsidiary Guarantors are
and at all times shall remain direct and unsecured obligations of the Subsidiary
Guarantors ranking pari passu as against the assets of the Subsidiary Guarantors
without any preference among themselves and pari passu with all other present
and future unsecured Debt (actual or contingent) of the Subsidiary Guarantors
which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Subsidiary Guarantors.
 
 Section 5.
Waiver.

 
Each Subsidiary Guarantor unconditionally waives, to the extent permitted by
applicable law:
 
(a)notice of any of the matters referred to in Section 3;
 
(b)notice to such Subsidiary Guarantor of the incurrence of any of the
Guaranteed Obligations, notice to such Subsidiary Guarantor of any breach or
default by the Company or such Subsidiary Guarantor with respect to any of the
Guaranteed Obligations or any other notice that may be required, by statute,
rule of law or otherwise, to preserve any rights of any Holder against such
Subsidiary Guarantor;
 
(c)presentment to the Company or such Subsidiary Guarantor or of payment from
the Company or such Subsidiary Guarantor with respect to any Note or other
Guaranteed Obligation or protest for nonpayment or dishonor;
 
(d)any right to the enforcement, assertion, exercise or exhaustion by any Holder
of any right, power, privilege or remedy conferred in any Note, the Private
Shelf Agreement or otherwise;
 
(e)any requirement of diligence on the part of any Holder;

 
E-2.2-11

--------------------------------------------------------------------------------

 

 
(f)any requirement to mitigate the damages resulting from any default under the
Notes or the Private Shelf Agreement;
 
(g)any notice of any sale, transfer or other disposition of any right, title to
or interest in any Note or other Guaranteed Obligation by any Holder, assignee
or participant thereof, or in the Private Shelf Agreement;
 
(h)any release of any Subsidiary Guarantor from its obligations hereunder
resulting from any loss by it of its rights of subrogation hereunder; and
 
(i)any other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety or which might
otherwise limit recourse against such Subsidiary Guarantor.
 
 Section 6.
Waiver of Subrogation.

 
Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against the Company to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute, under
common law or otherwise, and such Subsidiary Guarantor shall not have any right
of recourse to or any claim against assets or property of the Company, in each
case unless and until the Guaranteed Obligations have been paid in full.  Until
such time (but not thereafter), each Subsidiary Guarantor hereby expressly
waives any right to exercise any claim, right or remedy which such Subsidiary
Guarantor may now have or hereafter acquire against the Company or any other
Subsidiary Guarantor that arises under the Notes, the Private Shelf Agreement or
from the performance by any Subsidiary Guarantor of the guaranty hereunder
including any claim, remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification or participation in any claim, right or remedy of
any Holder against the Company or any Subsidiary Guarantor, or any security that
any Holder now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise.  If any amount shall be paid to a Subsidiary Guarantor by the Company
or another Subsidiary Guarantor after payment in full of the Guaranteed
Obligations, and all or any portion of the Guaranteed Obligations shall
thereafter be reinstated in whole or in part and any Holder is required to repay
any sums received by any of them in payment of the Guaranteed Obligations, this
Guaranty shall be automatically reinstated and such amount shall be held in
trust for the benefit of the Holders and shall forthwith be paid to the Holders
to be credited and applied to the Guaranteed Obligations, whether matured or
unmatured.  The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company by virtue of
any payment, court order or any Federal or state law.

 
E-2.2-12

--------------------------------------------------------------------------------

 

 
 Section 7.
SUBORDINATION.

 
If any Subsidiary Guarantor is or becomes the holder of any indebtedness payable
by the Company or another Subsidiary Guarantor, each Subsidiary Guarantor hereby
subordinates all such indebtedness owing to it from the Company or such other
Subsidiary Guarantor to all indebtedness of the Company to the Holders, and
agrees that, during the continuance of any Event of Default, it shall not accept
any payment on the same until payment in full of the Guaranteed Obligations and
shall in no circumstance whatsoever attempt to set-off or reduce any obligations
hereunder because of such indebtedness.  If any amount shall nevertheless be
paid in violation of the foregoing to a Subsidiary Guarantor by the Company or
another Subsidiary Guarantor prior to payment in full of the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Holders
and shall forthwith be paid to the Holders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.
 
 Section 8.
Effect of Bankruptcy Proceedings, Etc.

 
(a)If after receipt of any payment of, or proceeds of any security applied (or
intended to be applied) to the payment of all or any part of, the Guaranteed
Obligations, any Holder is for any reason compelled to surrender or voluntarily
surrenders (under circumstances in which it believes it could reasonably be
expected to be so compelled if it did not voluntarily surrender), such payment
or proceeds to any Person (i) because such payment or application of proceeds is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment, decree or order
of any court or administrative body having jurisdiction over any Holder or any
of their respective properties or (y) any settlement or compromise of any such
claim effected by any Holder with any such claimant (including the Company),
then the Guaranteed Obligations or part thereof intended to be satisfied shall
be reinstated and continue, and this Guaranty shall continue in full force as if
such payment or proceeds had not been received, notwithstanding any revocation
thereof or the cancellation of any Note or any other instrument evidencing any
Guaranteed Obligations or otherwise, and the Subsidiary Guarantors, jointly and
severally, shall be liable to pay the Holders, and hereby do indemnify the
Holders and hold them harmless for, the amount of such payment or proceeds so
surrendered and all expenses (including reasonable attorneys’ fees, court costs
and expenses attributable thereto) incurred by any Holder in defense of any
claim made against any of them that any payment or proceeds received by any
Holder in respect of all or part of the Guaranteed Obligations must be
surrendered.  The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company by virtue of
any payment, court order or any Federal or state law.
 
(b)If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against the Company or any other Person of any case or proceeding contemplated
by Section 8(a) hereof, then, for the purpose of defining the obligation of any
Subsidiary Guarantor under this Guaranty, the maturity of the principal amount
of the Guaranteed Obligations shall be deemed to have been accelerated with the
same effect as if

 
E-2.2-13

--------------------------------------------------------------------------------

 

 
an acceleration had occurred in accordance with the terms of such Guaranteed
Obligations, and such Subsidiary Guarantor shall forthwith pay such principal
amount, all accrued and unpaid interest thereon, and all other Guaranteed
Obligations, due or that would have become due but for such case or proceeding,
without further notice or demand.
 
 Section 9.
Term of Guaranty.

 
This Guaranty and all guarantees, covenants and agreements of each Subsidiary
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the principal of and interest on the
Notes, the other Guaranteed Obligations and other independent payment
obligations of such Subsidiary Guarantor under this Guaranty shall be paid in
cash and performed in full, and all of the agreements of each of the other
Subsidiary Guarantors hereunder shall be duly paid in cash and performed in
full.
 
 Section 10.
Contribution.

 
In order to provide for just and equitable contribution among the Subsidiary
Guarantors, each Subsidiary Guarantor agrees that, to the extent any Subsidiary
Guarantor makes any payment hereunder on any date which, when added to all
preceding payments made by such Subsidiary Guarantor hereunder, would result in
the aggregate payments by such Subsidiary Guarantor hereunder exceeding its
Percentage (as defined below) of all payments then or theretofore made by all
Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor whose aggregate payments
then or theretofore made hereunder are less than its Percentage of all payments
by all Subsidiary Guarantors then or theretofore made hereunder, in an amount
such that, after giving effect to any such contribution rights, each Subsidiary
Guarantor will have paid only its Percentage of all payments by all Subsidiary
Guarantors then or theretofore made hereunder.  A Subsidiary Guarantor’s
“Percentage” on any date shall mean the percentage obtained by dividing (a) the
Adjusted Net Assets of such Subsidiary Guarantor on such date by (b) the sum of
the Adjusted Net Assets of all Subsidiary Guarantors on such date.  “Adjusted
Net Assets” means, for each Subsidiary Guarantor on any date, the lesser of
(i) the amount by which the fair value of the property of such Subsidiary
Guarantor exceeds the total amount of liabilities, including contingent
liabilities, but excluding liabilities under this Guaranty, of such Subsidiary
Guarantor on such date and (ii) the amount by which the present fair salable
value of the assets of such Subsidiary Guarantor on such date exceeds the amount
that will be required to pay the probable liability of such Subsidiary Guarantor
on its debts, excluding debt in respect of this Guaranty, as they become
absolute and matured.
 
 Section 11.
Limitation of Liability.  

 
Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not constitute a fraudulent transfer or conveyance for purposes of
Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar

 
E-2.2-14

--------------------------------------------------------------------------------

 

 
applicable Federal or state law (all such statutes and laws are collectively
referred to as “Fraudulent Conveyance Laws”).  To effectuate the foregoing
intention, each Subsidiary Guarantor hereby irrevocably agrees that the
obligations of such Subsidiary Guarantor under this Guaranty shall be limited to
the amount as will, after giving effect to all rights to receive any collections
from or payments by or on behalf of any other Subsidiary Guarantor in respect of
the obligations of such other Subsidiary Guarantor pursuant to Section 10
hereof, result in the obligations of such Subsidiary Guarantor under this
Guaranty not constituting such a fraudulent transfer or conveyance.  In the
event that the liability of any Subsidiary Guarantor hereunder is limited
pursuant to this Section 11 to an amount that is less than the total amount of
the Guaranteed Obligations, then it is understood and agreed that the portion of
the Guaranteed Obligations for which such Subsidiary Guarantor is liable
hereunder shall be the last portion of the Guaranteed Obligations to be repaid.
 
 Section 12.
Negative Pledge.  

 
Except as permitted under Section 10.5 of the Private Shelf Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty except for Liens permitted by Section 10.5
of the Private Shelf Agreement.
 
 Section 13.
Supplemental Agreement.  

 
Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other Subsidiary Guarantor
hereunder.  The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Guaranty.
 
 Section 14.
Definitions and Terms Generally.  

 
(a)Unless otherwise defined herein, capitalized terms defined in the Private
Shelf Agreement are used herein as defined therein.  In addition, the following
terms shall have the following meanings.
 
“Adjusted Net Assets” has the meaning specified in Section 10 hereof.
 
“Fraudulent Conveyance Laws” has the meaning specified in Section 11 hereof.
 
“Guaranteed Obligations” has the meaning specified in Section 1 hereof.
 
“Guaranty” has the meaning specified in the introduction hereto.
 
“Holders” has the meaning specified in the introduction hereto.

 
E-2.2-15

--------------------------------------------------------------------------------

 

 
“Material Adverse Effect” means a material adverse effect (a) on the business,
financial condition, operations or Properties of a Subsidiary Guarantor taken as
a whole or (b) on its ability to perform its obligations hereunder.
 
“Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.
 
 “Notes” has the meaning specified in the Recitals hereto.
 
“Percentage” has the meaning specified in Section 10 hereof.
 
“Private Shelf Agreement” has the meanings specified in the Recitals hereto.
 
 “Required Holders” is has the meaning specified in the Private Shelf Agreement.
 
“Subsidiary Guarantor” has the meaning specified in the introduction hereto.
 
(b)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without
limitation.”  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Guaranty unless the context shall otherwise require.
 
 Section 15.
Notices.  

 
All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,
 
(a)if to any Holder, at the address set forth in the Private Shelf Agreement, or
at such other address as any such Holder shall from time to time designate to
the Company,
 
(b)if to a Subsidiary Guarantor, at the address of the Company as set forth in
the Private Shelf Agreement or at such other address as such Subsidiary
Guarantor shall from time to time designate in writing to each Holder.
 
A notice or communication shall be deemed to have been duly given and effective:
 
 
(a) when delivered (whether or not accepted), if personally delivered;

 
 
(b) five business days after being deposited in the mail, postage prepaid, if
delivered by first-class mail (whether or not accepted);


 
E-2.2-16

--------------------------------------------------------------------------------

 

 
 
(c) when sent, if sent via facsimile;

 
 
(d) when delivered if sent by registered or certified mail (whether or not
accepted); and

 
 
(e) on the next Business Day if timely delivered by an overnight air courier,
with charges prepaid (whether or not accepted).

 
 Section 16.
Amendments, Etc.  

 
No amendment, alteration, modification or waiver of any term or provision of
this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
 Section 17.
Consent to Jurisdiction; Service of Process.    

 
(a)Each Subsidiary Guarantor irrevocably submits to the nonexclusive in personam
jurisdiction of any New York State or federal court sitting in New York City,
over any suit, action or proceeding arising out of or relating to this Guaranty
or the Notes.  To the fullest extent it may effectively do so under applicable
law, each Subsidiary Guarantor irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the in personam jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
 
(b)Each Subsidiary Guarantor agrees, to the fullest extent it may effectively do
so under applicable law, that a final judgment in any suit, action or proceeding
of the nature referred to in paragraph (a) of this Section 17 brought in any
such court shall be conclusive and binding upon such party, subject to rights of
appeal and may be enforced in the courts of the United States of America or the
State of New York (or any other courts to the jurisdiction of which such party
is or may be subject) by a suit upon such judgment.
 
(c)Each Subsidiary Guarantor consents to process being served in any suit,
action or proceeding of the nature referred to in paragraph (a) of this
Section 17 by mailing a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the address of each Subsidiary Guarantor
specified in Section 15 or at such other address of which the Holders shall then
have been notified pursuant to said Section or to any agent for service of
process appointed pursuant to the provisions of Section 27.  Each Subsidiary
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such

 
E-2.2-17

--------------------------------------------------------------------------------

 

 
suit, action or proceeding and (ii) shall, to the full extent permitted by law,
be taken and held to be valid personal service upon and personal delivery to
such party.  Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.
 
(d)Nothing in this Section 17 shall affect the right of any holder of Notes to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Subsidiary
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
 Section 18.
Waiver of Jury Trial.  

 
Each Subsidiary Guarantor and by its acceptance hereof each holder, to the
fullest extent permitted by applicable law, irrevocably and unconditionally
waives the right to trial by jury in any legal or equitable action, suit or
proceeding arising out of or relating to this Guaranty or the Private Shelf
Agreement or any transaction contemplated hereby or thereby or the subject
matter of any of the foregoing.
 
 Section 19.
Survival.  

 
All warranties, representations and covenants made by each Subsidiary Guarantor
herein or in any written certificate or other instrument required to be
delivered by it or on its behalf hereunder or under the Private Shelf Agreement
shall be considered to have been relied upon by the Holders and shall survive
the execution and delivery of this Guaranty, regardless of any investigation
made by any Holder or on such Holder’s behalf.  All statements in any such
certificate or other instrument shall constitute warranties and representations
by such Subsidiary Guarantor hereunder.
 
 Section 20. 
Severability.  

 
Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.

 
E-2.2-18

--------------------------------------------------------------------------------

 
 
 
 
 Section 21.
SUCCESSORS AND ASSIGNS.  

 
The terms of this Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.
 
 Section 22.
Table of Contents; Headings.  

 
The section and paragraph headings in this Guaranty and the table of contents
are for convenience of reference only and shall not modify, define, expand or
limit any of the terms or provisions hereof, and all references herein to
numbered sections, unless otherwise indicated, are to sections in this Guaranty.
 
 Section 23.
Counterparts.  

 
This Guaranty may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.
 
 Section 24.
Governing Law.  

 
This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.
 
 Section 25. 
Release.  

 
Notwithstanding any other provision hereof to the contrary, including without
limitation Section 3(c)(v), 3(c)(xiv) and 3(c)(xv), a Subsidiary Guarantor may
be released from its guaranty hereunder pursuant to Section 2.2(b) of the
Private Shelf Agreement.
 
 Section 26.
Covenant Compliance.  

 
Each Subsidiary Guarantor agrees to comply with each of the covenants contained
herein and in the Private Shelf Agreement that imposes or purports to impose, by
reference to such Subsidiary Guarantor, express or otherwise, through agreements
with the Company, restrictions or obligations on such Subsidiary Guarantor.

 
E-2.2-19

--------------------------------------------------------------------------------

 

 
In Witness Whereof, each party hereto has caused this Guaranty to be duly
executed as of the date first above written.


GUARANTORS:


AZTEC INDUSTRIES, INC.


THE CALVERT COMPANY, INC.


GULF COAST GALVANIZING, INC.


ARKGALV, INC.


ARBOR-CROWLEY, INC.


ATKINSON INDUSTRIES, INC.


AZTEC INDUSTRIES, INC. - MOSS POINT


AUTOMATIC PROCESSING INCORPORATED


ARIZONA GALVANIZING, INC.


AZZ HOLDINGS, INC.


HOBSON GALVANIZING, INC.


CGIT SYSTEMS, INC.


WESTSIDE GALVANIZING SERVICES, INC.


CARTER AND CRAWLEY, INC.


CENTRAL ELECTRIC COMPANY


CENTRAL ELECTRIC MANUFACTURING COMPANY


ELECTRICAL POWER SYSTEMS, INC.


WITT GALVANIZING - CINCINNATI, INC.


WITT GALVANIZING - MUNCIE, INC.


WITT GALVANIZING - PLYMOUTH, INC.

 
E-2.2-20

--------------------------------------------------------------------------------

 

AAA GALVANIZING - PEORIA, INC.


AAA GALVANIZING - HAMILTON, INC.


AAA GALVANIZING - DIXON, INC.


AAA GALVANIZING - JOLIET, INC.


AAA GALVANIZING - WINSTED, INC.


AAA GALVANIZING - CHELSEA, INC.


AZZ BLENKHORN & SAWLE LIMITED


AZZ CANADA LIMITED


AZZ DELAWARE, INC.


NAGALV – OHIO, INC.


NAGALV – WV, INC.


NORTH AMERICAN GALVANIZING & COATINGS, INC.


NORTH AMERICAN GALVANIZING COMPANY


PREMIER COATINGS, INC.


REINFORCING SERVICES, INC.


ROGERS GALVANIZING COMPANY – KANSAS CITY


AZZ GP, LLC


AZZ LP, LLC


AZZ GROUP, LP
By:AZZ GP, LLC, its General Partner


AZTEC MANUFACTURING PARTNERSHIP, LTD.
By:AZZ Group, LP, its General Partner
By:AZZ GP, LLC, its General Partner


AZTEC MANUFACTURING - WASKOM PARTNERSHIP, LTD.
By:AZZ Group, LP, its General Partner
By:AZZ GP, LLC, its General Partner

 
E-2.2-21

--------------------------------------------------------------------------------

 



RIG-A-LITE PARTNERSHIP, LTD.
By:AZZ Group, LP, its General Partner
By:AZZ GP, LLC, its General Partner


INTERNATIONAL GALVANIZERS PARTNERSHIP, LTD.
By:AZZ Group, LP, its General Partner
By:AZZ GP, LLC, its General Partner


DRILLING RIG ELECTRICAL SYSTEMS CO. PARTNERSHIP, LTD.
By:AZZ Group, LP, its General Partner
By:AZZ GP, LLC, its General Partner




 
By:___________________________________

 
Dana L. Perry, Vice President of each of the foregoing entities


 
E-2.2-22

--------------------------------------------------------------------------------

 



 
Exhibit A
Form of Supplemental Agreement
 
Supplemental Agreement dated as of ____________, ____ from ______________, a
_______ corporation (the “New Subsidiary”), for the benefit of the Holders (as
defined in the Guaranty referred to below).  Capitalized terms used herein
without definition shall have the respective meanings ascribed thereto in the
Subsidiary Guaranty Agreement, dated as of October 28, 2011 (the “Guaranty”),
from each of: the Subsidiaries (as defined below) signatory thereto and such
other Subsidiaries as shall become parties thereto in accordance therewith, for
the benefit of the Holders (as such term is defined in such Guaranty).
 
Whereas, AZZ incorporated, a Texas corporation (the “Company”) is authorized to
issue senior promissory notes in one or more separate series from time to time
in an aggregate principal amount not to exceed $100,000,000 (the “Notes”)
pursuant to a Private Shelf Agreement, dated as of the date hereof (as amended,
modified or supplemented from time to time, the “Private Shelf Agreement”) among
the Company and the purchasers named therein.
 
Whereas, the New Subsidiary is a Subsidiary of the Company.
 
Whereas, certain of the existing Subsidiaries of the Company have entered into
the Guaranty.
 
Whereas, the Private Shelf Agreement requires that certain Subsidiaries become
party to the Guaranty (as a Subsidiary Guarantor).
 
Whereas, the New Subsidiary acknowledges that it will derive substantial
benefits from the issuance of the Notes.
 
Whereas, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement.  The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Private
Shelf Agreement in order to become a Subsidiary Guarantor under the Guaranty as
consideration for the Notes either previously purchased or to be purchased.
 
Now, Therefore, the New Subsidiary Guarantor agrees as follows:
 
Section 1. Guaranty.  In accordance with Section 13 of the Guaranty, the New
Subsidiary by its signature hereto shall become a Subsidiary Guarantor under
such Guaranty with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of such Guaranty applicable to it as a Subsidiary Guarantor
thereunder, (b) represents and warrants to the Holders that the representations
and warranties made by it as a Subsidiary Guarantor are true and correct on and
as of the date hereof with the same effect as though made on and as of the date
hereof, (c) acknowledges receipt of a copy of and agrees to be obligated and
bound by the terms of such

E-2.2-(A-1)


 
 

--------------------------------------------------------------------------------

 

 
Guaranty, and (d) agrees that each reference to a “Subsidiary Guarantor” in such
Guaranty shall be deemed to include the New Subsidiary.
 
Section 2. Enforceability.  The New Subsidiary hereby represents and warrants to
the Holders that this Agreement has been duly authorized, executed and delivered
by the New Subsidiary and constitutes a legal, valid and binding obligation of
the New Subsidiary enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the applicability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
Section 3.  Effect on Guaranty.  Except as expressly supplemented hereby, the
Guaranty shall continue in full force and effect.
 
Section 4. Governing Law.  This Agreement shall in all respects be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York, without regard to the conflicts of laws principles of such state.
 
Section 5. Savings Clause.  To the fullest extent permitted under applicable
law, in the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect with respect to
the New Subsidiary, no party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired.  The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
Section 6. Notices.  All communications to the New Subsidiary shall be given to
it at the address or telecopy number set forth under its signature hereto.

E-2.2-(A-2)
 
 

--------------------------------------------------------------------------------

 

 
In Witness Whereof, the New Subsidiary has duly executed this Agreement as of
the day and year first above written.


 
[New Subsidiary]





 
By:

 
Name:

 
Title:

 
Address:



 
  Telecopy:





E-2.2-(A-3)
 
 

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
to the Company




[Letterhead of Kelly Hart & Hallman LLP]


 
_________________, 20__
 
To Prudential Investment Management, Inc. (“Prudential”)
and each other Purchaser (as defined in the Shelf Agreement
(as defined below)) listed on Schedule I hereto






 
Re:Issuance of __% Senior Notes due __________ pursuant to the Shelf Agreement
(as defined below) in an aggregate principal amount of $_____________ (the “__%
Notes”) to the Purchasers listed on Schedule I hereto, effective as of
__________, 20__, under the Private Shelf Agreement, dated as of October _____,
2011 (the “Shelf Agreement”), among AZZ incorporated, a Texas corporation,
Prudential and the Purchasers listed on Schedule A thereto (the “Purchasers”)



Ladies and Gentlemen:


This firm has acted as legal counsel to AZZ incorporated, a Texas corporation
(the “Company”), Aztec Industries, Inc., a Mississippi corporation (“Aztec”),
Aztec Industries, Inc. – Moss Point, a Mississippi corporation (“Aztec-Moss
Point”), Automatic Processing Incorporated, a Mississippi corporation
(“Automatic”), The Calvert Company, Inc., a Mississippi corporation (“Calvert”),
Gulf Coast Galvanizing, Inc., an Alabama corporation (“Gulf Coast”), Arkgalv,
Inc., an Arkansas corporation (“Arkgalv”), Arbor-Crowley, Inc., a Delaware
corporation (“Arbor-Crowley”), Atkinson Industries, Inc., a Kansas corporation
(“Atkinson”), AZZ Holdings, Inc., a Delaware corporation (“Holdings”), Arizona
Galvanizing, Inc., an Arizona corporation (“Arizona”), Hobson Galvanizing, Inc.,
a Louisiana corporation (“Hobson”), CGIT Systems, Inc., a Delaware corporation
(“CGIT”), Westside Galvanizing Services, Inc., a Delaware corporation
(“Westside”), Carter and Crawley, Inc., a Delaware corporation (“Carter and
Crawley”), Central Electric Company, a Missouri corporation (“Central
Electric”), Electrical Power Systems, Inc. a Missouri corporation (“EPSI”),
Central Electric Manufacturing Company, a Missouri corporation (“CE
Manufacturing”), AAA Galvanizing - Joliet, Inc., a Delaware corporation
(“AAA-Joliet”), AAA Galvanizing - Dixon, Inc., a Delaware corporation
(“AAA-Dixon”), AAA Galvanizing - Chelsea, Inc., a Delaware corporation
(“AAA-Chelsea”), AAA Galvanizing - Hamilton, Inc., a Delaware corporation
(“AAA-Hamilton”), AAA Galvanizing - Peoria, Inc., a Delaware

Exhibit 4.4(a)
(to AZZ Private Shelf Agreement)


 
 

--------------------------------------------------------------------------------

 

corporation (“AAA-Peoria”), AAA Galvanizing - Winsted, Inc., a Delaware
corporation (“AAA-Winsted”), Witt Galvanizing - Plymouth, Inc., a Delaware
corporation (“Witt-Plymouth”), Witt Galvanizing - Cincinnati, Inc., a Delaware
corporation (“Witt-Cincinnati”), Witt Galvanizing - Muncie, Inc., a Delaware
corporation (“Witt-Muncie”), AZZ Delaware, Inc., a Delaware corporation (“AZZ
Delaware”), North American Galvanizing & Coatings, Inc., a Delaware corporation
(“NAG”), North American Galvanizing Company, a Delaware corporation (“NAGC”),
NAGalv-WV, Inc., a Delaware corporation (“NAGWV”), NAGalv-Ohio, Inc., a Delaware
corporation (“NAGO”), Premier Coatings, Inc., an Oklahoma corporation
(“Premier”), Reinforcing Services, Inc., an Oklahoma corporation (“RSI”), Rogers
Galvanizing Company-Kansas City, an Oklahoma corporation (“Rogers”), AZZ GP,
LLC, a Delaware limited liability company (“AZZ GP”), AZZ LP, LLC, a Delaware
limited liability company (“AZZ LP”), AZZ Group, LP, a Delaware limited
partnership (“AZZ Group”), Aztec Manufacturing Partnership, Ltd., a Texas
limited partnership (“Aztec Manufacturing”), Aztec Manufacturing Waskom
Partnership, Ltd., a Texas limited partnership (“Waskom”), Rig-A-Lite
Partnership, Ltd., a Texas limited partnership (“Rig-A-Lite”), International
Galvanizers Partnership, Ltd., a Texas limited partnership (“International”) and
Drilling Rig Electric Systems Co. Partnership, Ltd., a Texas limited partnership
(“Drilling”; and Aztec, Aztec-Moss Point, Automatic, Calvert, Gulf Coast,
Arkgalv, Arbor-Crowley, Atkinson, Holdings, Arizona, Hobson, CGIT, Westside,
Carter and Crawley, Central Electric, EPSI, CE Manufacturing, AAA-Joliet,
AAA-Dixon, AAA-Chelsea, AAA-Hamilton, AAA-Peoria, AAA-Winsted, Witt-Plymouth,
Witt-Cincinnati, Witt-Muncie, AZZ Delaware, NAG, NAGC, NAGWV, NAGO, Premier, RSI
and Rogers are collectively called the “Corporate Subsidiaries” and individually
a “Corporate Subsidiary”; AZZ GP and AZZ LP are collectively called the “Limited
Liability Company Subsidiaries” and individually a “Limited Liability Company
Subsidiary;” AZZ Group, Aztec Manufacturing, Waskom, Rig-A-Lite, International
and Drilling are collectively called the “Limited Partnership Subsidiaries” and
individually a “Limited Partnership Subsidiary”; and the Corporate Subsidiaries,
the Limited Liability Company Subsidiaries and the Limited Partnership
Subsidiaries are collectively called the “Subsidiaries” and individually a
“Subsidiary”) for the purpose of delivering this opinion letter to you, as
provided by Section 4.4(a) of the Shelf Agreement.


Capitalized terms used but not otherwise defined herein shall have the
definitions assigned to such terms in the Shelf Agreement, unless the context
requires otherwise.  The law covered by the opinions expressed herein is limited
to the Delaware General Corporation Law, the Delaware Revised Uniform Limited
Partnership Act, the Delaware Limited Liability Company Act, the law of the
State of Texas, the law of the State of New York (solely with respect to opinion
paragraph 11 below) and the Federal law of the United States of America.


In rendering this opinion we have considered such matters of law and of fact,
and relied upon such certificates and other information furnished to us as we
have deemed appropriate as a basis for our opinions set forth below.  In
addition, we have examined the documents set forth on Schedule II attached
hereto (the “Purchase Documents”).


In rendering this opinion, we have made the following assumptions:

 
E-4.4(a)-2

--------------------------------------------------------------------------------

 

(a)All natural persons have sufficient legal capacity to enter into the
transaction contemplated by the Purchase Documents involving the __% Notes (the
“Transaction”) and to perform their roles thereunder.


(b)The Company and each of the Subsidiaries holds requisite title and rights to
any property involved in the Transaction.


(c)Each party to the Transaction (other than the Company and the Subsidiaries)
has satisfied those legal requirements that are applicable to it to the extent
necessary to make the Purchase Documents enforceable against it.


(d)Each party to the Transaction (other than the Company and the Subsidiaries)
has complied with all legal requirements pertaining to its status as such status
relates to its rights to enforce the Purchase Documents against the Company and
the Subsidiaries.


(e)Each document that we have reviewed in connection herewith is accurate and
complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document (other than the signatures of the Company and the
Subsidiaries on the Purchase Documents) are genuine.


(f)           Each certificate of a public authority on which we have relied is
accurate, complete and authentic, and all official public records (including
their proper indexing and filing) are accurate and complete.


(g)There has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence.


(h)The conduct of the parties to the Transaction has complied with any
requirement of good faith, fair dealing and conscionability.


(i)You and agents acting for you in connection with the Transaction have acted
in good faith and without any notice of any defense against the enforcement of
any rights created by, or adverse claim to any property or security interest
transferred or created as part of, the Transaction.


(j)There are no agreements or understandings among the parties to the
Transaction, written or oral, and there is no usage of trade or course of prior
dealing among the parties that would, in either case, define, supplement or
qualify the terms of the Purchase Documents.


(k)           All statutes, judicial and administrative decisions, and rules and
regulations of governmental agencies, constituting the Delaware General
Corporation Law, the Delaware Revised Uniform Limited Partnership Act, the
Delaware Limited Liability Company Act, the law of the State of New York, the
law of the State of Texas and the law of the United States of America, are
generally available (i.e., in terms of access and distribution following
publication or other release) to lawyers practicing in the States of Texas, New
York and Delaware, and are in a format that makes legal research reasonably
feasible.

 
E-4.4(a)-3

--------------------------------------------------------------------------------

 



(l)The constitutionality or validity of a relevant statute, rule, regulation or
agency action is not in issue unless a reported decision in the States of
Delaware, New York or Texas, has specifically addressed but not resolved, or has
established, its unconstitutionality or invalidity.


(m)Agreements to which the Company or any Subsidiary is a party, or by which the
Company or any Subsidiary or their respective property is bound, other than the
Purchase Documents (“Other Agreements”), court and administrative orders, writs,
judgments and decrees that name the Company or any Subsidiary or are
specifically directed to the Company or any Subsidiary or to their respective
property (“Court Orders”), would be enforced as written.


Based upon and subject to the foregoing, and the other limitations and
qualifications set forth herein, we are of the opinion that:


1.The Company (a) was incorporated, exists and is in good standing as a
corporation under the law of the State of Texas and (b) has the requisite
corporate power and authority (i) to execute and deliver, and perform its
obligations under, the Purchase Documents to which it is a party and (ii) to
conduct its business and own its property, in each case as known to us.  In
rendering the foregoing opinion, we have, for clause (a), relied solely on a
certified copy of the articles of incorporation and a certificate of existence
issued by the Secretary of State of the State of Texas and a certificate of good
tax standing issued by the Comptroller of Public Accounts of the State of Texas.


2.Each of the Corporate Subsidiaries (a) was incorporated, exists and is in good
standing under the laws of the jurisdiction of its organization as indicated on
Schedule III attached hereto and (b) has the requisite corporate power and
authority (i) to execute and deliver, and to perform its obligations under, the
Purchase Documents to which it is a party and (ii) to conduct its business and
own its property, in each case as known to us.  In rendering the foregoing
opinion, we have, for clause (a), relied solely on certified copies of
certificates of incorporation or articles of incorporation, as the case may be,
and certificates of existence and good standing with respect to each Corporate
Subsidiary issued by the Secretary of State of the States of Delaware,
Mississippi, Alabama, Arkansas, Kansas, Arizona, Louisiana, Oklahoma and
Missouri and have rendered such opinions as if the corporate law of the States
of Mississippi, Alabama, Arkansas, Kansas, Arizona, Louisiana, Oklahoma and
Missouri were the same as the corporate law of the State of Texas.


3.Each of the Limited Liability Company Subsidiaries (a) has been formed and
exists and is in good standing as a limited liability company under the law of
the State of Delaware and (b) has the requisite limited liability company power
and authority (i) to execute and deliver, and to perform its obligations under,
the Purchase Documents to which it is a party, and (ii) to conduct its business
and own its property, in each case as known to us.  In rendering the foregoing
opinion, we have, for clause (a), relied solely on certified copies of
certificates of formation and certificates of existence and good standing for
each Limited Liability Company Subsidiary issued by the Secretary of State of
the State of Delaware.  

 
E-4.4(a)-4

--------------------------------------------------------------------------------

 

    4.Each of the Limited Partnership Subsidiaries (a) has been formed and
exists as a limited partnership under the law of the jurisdiction of its
organization as indicated on Schedule III attached hereto and (b) has the
requisite limited partnership power and authority (i) to execute and deliver,
and to perform its obligations under, the Purchase Documents to which it is a
party, and (ii) to conduct its business and own its property, in each case as
known to us.  In rendering the foregoing opinion, we have, for clause (a),
relied solely on certified copies of certificates of limited partnership and
certificates of existence for each Limited Partnership Subsidiary issued by the
Secretary of State of the States of Delaware and of Texas.


5.The Company and each of the Subsidiaries is qualified as a foreign
corporation, foreign limited liability company or foreign limited partnership,
as the case may be, to do business in the States indicated on Schedule III
attached hereto.  For purposes of rendering the foregoing opinion, we have
relied solely upon certificates of the Secretary of State of the States of
Colorado, Florida, Illinois, Indiana, Kentucky, Louisiana, Massachusetts,
Minnesota, Missouri, South Carolina, Ohio, Oklahoma, Virginia, West Virginia,
Tennessee and Texas.


6.The issuance and sale of the __% Notes by the Company, and the execution and
delivery by the Company of, and the performance by the Company of its
obligations under, the Purchase Documents to which the Company is a party, have
been authorized by all necessary corporate action on behalf of the Company.


7.The execution and delivery by each Corporate Subsidiary of, and the
performance by each Corporate Subsidiary of its obligations under, the Purchase
Documents to which each Corporate Subsidiary is a party, have been authorized by
all necessary corporate action of the Corporate Subsidiary party thereto.  We
have rendered the foregoing opinion with respect to Aztec, Aztec-Moss Point,
Automatic, Calvert, Gulf Coast, Arkgalv, Atkinson, Arizona, Hobson, Central
Electric, EPSI, CE Manufacturing, Premier, RSI and Rogers as if the corporate
law of the states of Mississippi, Alabama, Arkansas, Kansas, Arizona, Louisiana,
Missouri and Oklahoma were the same as the corporate law of the State of Texas.


8.The execution and delivery by each Limited Liability Company Subsidiary of,
and the performance by each Limited Liability Company Subsidiary of its
obligations under, the Purchase Documents to which each Limited Liability
Company Subsidiary is a party, have been authorized by all necessary limited
liability company action of the Limited Liability Company Subsidiary party
thereto.


9.The execution and delivery by each Limited Partnership Subsidiary of, and the
performance by each Limited Partnership Subsidiary of its obligations under, the
Purchase Documents to which each Limited Partnership Subsidiary is a party, have
been authorized by all necessary limited partnership action on behalf of the
Limited Partnership Subsidiary that is a party thereto and by all necessary
limited liability company action of AZZ GP, on behalf of and as the general
partner of AZZ Group, which is the general partner of Aztec Manufacturing,
Waskom, Rig-A-Lite, International and Drilling.


10.The Company and each Subsidiary have duly executed and delivered the Purchase
Documents to which it, respectively, is a party.

 
E-4.4(a)-5

--------------------------------------------------------------------------------

 



11.Each of the Purchase Documents constitutes a valid and binding obligation of
the Company and each Subsidiary that is a party thereto, enforceable against the
Company and each Subsidiary in accordance with its respective terms.  


12.The issuance and sale of the __% Notes by the Company, and the execution and
delivery by the Company and each of the Subsidiaries, and the performance by the
Company and each of the Subsidiaries of their respective obligations under, the
Purchase Documents to which each is a party, will not (i) violate the
certificate or articles of incorporation, bylaws, certificate of formation,
limited liability company agreement, certificate of limited partnership, or
limited partnership agreement, as the case may be, of the Company or any
Subsidiary, (ii) violate any statutory laws or regulations applicable to the
Company or any Subsidiary, including Section 7 of the Securities Exchange Act of
1934, as amended, or Regulations U and X of the Board of Governors of the
Federal Reserve System, (iii) require the consent or approval of, or filing, a
registration or qualification with any governmental authority under any
statutory laws or regulations applicable to the Company or any Subsidiary, or
(iv) result in a breach of, constitute a default under or result in the creation
of (or obligation to create) any Lien on any property of the Company or any
Subsidiary, under the agreements listed on Schedule 5.15 of the Shelf Agreement.


13.We have no knowledge that the issuance and sale of the __% Notes by the
Company, and the execution and delivery by the Company and the Subsidiaries, and
the performance by the Company and each of the Subsidiaries of their respective
obligations under, the Purchase Documents to which each is a party, will violate
any Court Order that names the Company or any Subsidiary or is specifically
directed to the Company or any Subsidiary or their respective property.


14.Neither the Company nor any of the Subsidiaries is an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


15.The authorized capital stock of each of the Corporate Subsidiaries, the
shares issued and outstanding, and the record owner of such issued and
outstanding shares is set forth on Schedule IV attached hereto.


16.The issuance and sale of the __% Notes by the Company, and the execution and
delivery of the Subsidiary Guaranty by the Subsidiaries do not require the
registration of the __% Notes or the Subsidiary Guaranty under the Securities
Act of 1933, as amended, or the qualification of an indenture under the Trust
Indenture Act of 1939, as amended.  In rendering this opinion, we are relying
upon the representations of the Company contained in Section 5.13 of the Shelf
Agreement and of the Purchasers contained in Sections 6.1 and 6.3 of the Shelf
Agreement.


The opinion expressed in paragraph 11 is subject to the effect of bankruptcy,
insolvency, reorganization, receivership, moratorium and other similar laws
affecting the rights and remedies of creditors generally.  This exception
includes (a) the Federal Bankruptcy Code and thus

 
E-4.4(a)-6

--------------------------------------------------------------------------------

 

comprehends, among others, matters of turn-over, automatic stay, avoiding
powers, fraudulent transfer, preference, discharge, conversion of a non-recourse
obligation into a recourse claim, limitations on ipso facto and anti-assignment
clauses and the coverage of pre-petition security agreements applicable to
property acquired after a petition is filed; (b) all other Federal and state
bankruptcy, insolvency, reorganization, receivership, moratorium, arrangement
and assignment for the benefit of creditors laws that affect the rights and
remedies of creditors generally (not just creditors of specific types of
debtors); (c) state fraudulent transfer and conveyance laws; and (d) judicially
developed doctrines relevant to any of the foregoing laws, such as substantive
consolidation of entities.


In rendering the opinions expressed in paragraph 2, as to Delaware law we have
relied solely on the text of the Delaware General Corporation Law in its 2011
Edition of the Delaware General Corporation Law, and our opinion is based on our
review of relevant provisions of the Delaware General Corporation Law, as
reflected therein, without review of any case law or other interpretations
thereof or of any other statutes, regulations, or other sources of
authority.  In rendering the opinion expressed in paragraph 3, we have relied
solely on the text of the Delaware Limited Liability Company Act in its 2011
Edition of the Delaware Limited Liability Company Act, and our opinion is based
on our review of relevant provisions of the Delaware Limited Liability Company
Act, as reflected therein, without review of any case law or other
interpretations thereof or of any other statutes, regulations, or other sources
of authority.  In rendering the opinion expressed in paragraph 4, we have relied
solely on the text of the Delaware Revised Uniform Limited Partnership Act in
its 2011 Edition of the Delaware Revised Uniform Limited Partnership Act as
published by Lexis Nexis of Matthew Bender & Company, Inc., and our opinion is
based on our review of relevant provisions of the Delaware Revised Uniform
Limited Partnership Act, as reflected therein, without review of any case law or
other interpretations thereof or of any other statutes, regulations, or other
sources of authority.  In addition, we call to your attention that none of the
attorneys of this firm is licensed to practice law in the State of Delaware and
that the foregoing opinions with respect to the Delaware General Corporation
Law, Delaware Limited Liability Company Act and the Delaware Revised Uniform
Limited Partnership Act should be understood to be less authoritative than
opinions rendered by counsel admitted to practice in the State of Delaware.


The opinion expressed in paragraph 11 is subject to the effect of general
principles of equity, whether applied by a court of law or equity.  This
limitation includes principles (a) governing the availability of specific
performance, injunctive relief or other equitable remedies, which generally
place the award of such remedies, subject to certain guidelines, in the
discretion of the court to which application for such relief is made; (b)
affording equitable defenses (e.g. waiver, laches and estoppel) against a party
seeking enforcement; (c) requiring good faith and fair dealing in the
performance and enforcement of a contract by the party seeking its enforcement;
(d) requiring reasonableness in the performance and enforcement of any agreement
by the party seeking enforcement of the contract; (e) requiring consideration of
the materiality of (i) the breach of any party against whom enforcement is
sought or (ii) the consequences of the breach to the party seeking enforcement;
(f) requiring consideration of the impracticability or impossibility of
performance at the time of attempted enforcement; and (g) affording defenses
based upon the unconscionability of the enforcing party's conduct after the
parties have entered into the contract.

 
E-4.4(a)-7

--------------------------------------------------------------------------------

 



This opinion is subject to the effect of generally applicable rules of law of
the States of Texas and New York and of the United States of America that (a)
limit or affect the enforcement of provisions of a contract that purport to
require waiver of the obligations of good faith, fair dealing, diligence and
reasonableness; (b) provide that forum selection clauses in contracts are not
necessarily binding on the court(s); (c) limit the availability of a remedy
under certain circumstances in which another remedy has been elected; (d) limit
the right of a creditor to use force or cause a breach of the peace in enforcing
rights; (e) limit the enforceability of provisions releasing, exculpating or
exempting a party from, or requiring indemnification of a party for, liability
for its own action or inaction, to the extent the action or inaction involves
negligence, recklessness, willful misconduct or unlawful conduct; (f) may, if
less than all of a contract is deemed unenforceable, limit the enforceability of
the balance of the contract to circumstances in which the unenforceable portion
is not an essential part of the agreed exchange; (g) govern and afford judicial
discretion regarding the determination of damages and entitlement to attorneys'
fees and other costs; and (h) may permit a party who has materially failed to
render or offer performance required by the contract to cure that failure unless
(I) permitting a cure would unreasonably hinder the aggrieved party from making
substitute arrangements for performance, or (II) it was important in the
circumstances to the aggrieved party that performance occur by the date stated
in the contract.


This opinion letter does not address any of the following legal issues unless we
have explicitly addressed the specific legal issue herein: (a) state “Blue Sky”
laws and regulations, and Federal and state laws and regulations relating to
commodity and futures trading; (b) pension and employee benefit laws and
regulations; (c) Federal and state antitrust and unfair competition laws and
regulations; (d) compliance with fiduciary duty requirements; (e) statutes and
ordinances, the administrative decisions, and the rules and regulations of
counties, towns, municipalities and special political subdivisions and judicial
decisions to the extent that they deal with any of the foregoing; (f) fraudulent
transfer and fraudulent conveyance laws; (g) Federal and state environmental
laws and regulations; (h) Federal and state land use and subdivision laws and
regulations; (i) Federal and state tax laws and regulations, including, without
limitation, the Federal Tax Lien Act of 1966, as amended; (j) Federal patent,
copyright and trademark, state trademark, and other Federal and state
intellectual property laws and regulations; (k) Federal and state racketeering
laws and regulations; (l) Federal and state health and safety laws and
regulations; (m) Federal and state labor laws and regulations; (n) Federal and
state laws, regulations and policies concerning (i) national and local
emergency, (ii) possible judicial deference to acts of sovereign states, and
(iii) criminal and civil forfeiture laws; or (o) other Federal and state
statutes of general application to the extent they provide for criminal
prosecution.


As used herein, the phrases “to our knowledge,” “known to us,” or, “we have no
knowledge,” or any similar phrase means that the knowledge of this firm is
limited to the present personal recollection of the attorneys in our firm who
have prepared this opinion letter and who have had actual involvement in the
transaction that is the subject of this opinion letter, and further you cannot
rely on such attorneys having made any independent verification of, or inquiry
with respect to, the facts relevant to this opinion letter, whether in the
general course of our

 
E-4.4(a)-8

--------------------------------------------------------------------------------

 

representation of the Company or the Subsidiaries or for purposes of rendering
this opinion letter to you.


In rendering the foregoing opinions, we have made no investigation of, may not
be aware of, and we are not responsible for, the accuracy or completeness of any
statements, certifications, representations, warranties, data (statistical or
otherwise) or other information, whether written or oral, made by the Company or
any Subsidiary to you or your representatives, and we assume that none of such
information contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading.


This opinion letter is limited to the specific opinions expressly stated herein,
and no other opinion is implied or may be inferred beyond the specific opinions
expressly stated herein.  Without limiting the generality of the foregoing, this
opinion does not state any opinion with respect to any Notes, or any issuance,
purchase or sale thereof, other than the __% Notes.


This opinion letter is intended solely for your benefit and the benefit of your
special counsel, Bryant Burgher Jaffe LLP.  It is not to be quoted in whole or
in part, disclosed, made available to or relied upon by any other person, firm
or entity for any purpose whatsoever, without in each instance our express prior
written consent, except (a) if a person becomes a transferee of a Current Note
under the Shelf Agreement after the date hereof, such future transferee shall
succeed to the rights of its transferor to use and rely on this opinion letter,
but only to the extent such rights to use and rely on this opinion letter are
afforded to the Purchasers listed on Schedule I hereto on the date hereof, and
only on the condition and understanding that (i) this opinion letter speaks only
as of the date hereof, and we have no responsibility or obligation to take into
account changes in law, facts or any other developments of which we may later
become aware, (ii) we have no responsibility or obligation to consider this
opinion letter’s applicability or correctness to any such transferee and (iii)
any such reliance by a future transferee must be actual and reasonable under the
circumstances existing at the time of the transfer, including any change in law,
facts or any other developments known to or reasonably knowable by the
transferee at such time; and (b) you and any such transferee may provide a copy
hereof to any regulatory agency having authority over you or any such transferee
(including, but  not limited to the National Association of Insurance
Commissioners), provided that no such regulatory agency shall be permitted to
rely on this opinion letter.


This opinion letter is based upon our knowledge of the law and our understanding
of the facts as of the date hereof.  We assume no duty to update or supplement
this opinion letter to reflect any facts or circumstances that may hereafter
come to our attention or to reflect any changes in any law that may hereafter
occur or become effective.


Respectfully submitted,







 
E-4.4(a)-9

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 
Purchasers
 



 
E-4.4(a)-10

--------------------------------------------------------------------------------

 



 
SCHEDULE II
 
List of Purchase Documents


 
1.The Shelf Agreement



 
2.__% Notes issued by the Company as follows:



Name of
Registered Payee
 
Identifying Number
Principal Amount
 
                                                                               
         



3.Subsidiary Guaranty by each of the Subsidiaries

 
E-4.4(a)-11

--------------------------------------------------------------------------------

 



 
SCHEDULE III

 
Jurisdiction of Organization and Foreign Qualifications


Entity
Jurisdiction of
Organization
Jurisdiction of
Foreign Qualification
Company
Texas
None
Aztec
Mississippi
None
Aztec-Moss Point
Mississippi
None
Automatic
Mississippi
None
Calvert
Mississippi
None
Gulf Coast
Alabama
None
Arkgalv
Arkansas
None
Arbor-Crowley
Delaware
Texas
Atkinson
Kansas
None
Holdings
Delaware
None
Arizona
Arizona
None
Hobson
Louisiana
None
CGIT
Delaware
Massachusetts
Westside
Delaware
Louisiana
Carter and Crawley
Delaware
South Carolina
Central Electric
Missouri
None
EPSI
Missouri
Oklahoma
CE Manufacturing
Missouri
None
AZZ GP
Delaware
Texas
AZZ LP
Delaware
Texas
AZZ Group
Delaware
Texas
Aztec Manufacturing
Texas
None
Waskom
Texas
None
Rig-A-Lite
Texas
None
International
Texas
None
Drilling
Texas
None
AAA-Joliet
Delaware
Illinois
AAA-Dixon
Delaware
Illinois
AAA-Chelsea
Delaware
Oklahoma
AAA-Hamilton
Delaware
Indiana
AAA-Peoria
Delaware
Illinois
AAA-Winsted
Delaware
Minnesota
Witt-Plymouth
Delaware
Indiana
Witt-Cincinnati
Delaware
Ohio
Witt-Muncie
Delaware
Indiana
AZZ Delaware
Delaware
Virginia and West Virginia
NAG
Delaware
Oklahoma
NAGC
Delaware
Colorado, Kentucky, Missouri, Oklahoma, Tennessee, Texas and West Virginia
NAGWV
Delaware
West Virginia
NAGO
Delaware
Ohio
Premier
Oklahoma
None
RSI
Oklahoma
None
Rogers
Oklahoma
Missouri






 
E-4.4(a)-12

--------------------------------------------------------------------------------

 

SCHEDULE IV


Capital Stock


Entity
Authorized Capital Stock
Shares Issued and Outstanding
Record Owner
Aztec
500 shares, $10.00 par value per share
500
Company
Aztec-Moss Point
500 shares (common), $10.00 par value per share
500
Aztec
Automatic
500 shares, $10.00 par value per share
500
Aztec-Moss Point
Calvert
1,000 shares (common), $1.00 par value per share
1,000
Company
Gulf Coast
1,000,000 shares (common), $1.00 par value per share
1,000
Company
Arkgalv
2,000 shares, $1.00 par value per share
750
Company
Arbor-Crowley
10,000 shares, $.01 par value per share
5,000
Company
Atkinson
700,000 shares (Class A common), $1.00 par value per share; 700,000 shares
(Class B preferred), $1.00 par value per share
560
Company
Holdings
10,000 shares, $.01 par value per share
5,000
Arbor-Crowley
Arizona
1,000 shares (common), $1.00 par value per share
500
Arbor-Crowley
Hobson
1,000 shares (common), $1.00 par value per share
1,000
Arbor-Crowley
CGIT
1,000 shares (common), $1.00 par value per share
1,000
Arbor-Crowley
Westside
1,000 shares (common), $1.00 par value per share
1,000
Arbor-Crowley

 
 
 
 
E-4.4(a)-13

--------------------------------------------------------------------------------

 
 
 
Carter and Crawley
1,000 shares (common),
$1.00 par value per share
1,000
Arbor-Crowley
Central Electric
10,000 shares (common), $5.00 par value per share
1,015
Arbor-Crowley
EPSI
1,500 shares (common), no par value
750
Central Electric
CE Manufacturing
1,500 shares (common), $100 par value per share
800
Central Electric
AAA-Joliet
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley
AAA-Dixon
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley
AAA-Chelsea
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley
AAA-Hamilton
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley
AAA-Peoria
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley
AAA-Winsted
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley
Witt-Plymouth
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley
Witt-Cincinnati
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley

 
 
E-4.4(a)-14

--------------------------------------------------------------------------------

 
 
Witt-Muncie
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley
AZZ Delaware
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowley
NAG
1,000 shares (common)
$0.01 par value per share
100
Arbor-Crowely
NAGC
10,000 shares (common)
$0.01 par value per share
100
NAG
NAGWV
100 shares
(common)
$0.01 par value per share
100
NAGC
NAGO
100 shares
(common)
$0.01 par value per share
100
NAGC
Premier
50,000 shares (common)
$1.00 par value per share
1,000
NAGC
RSI
50,000 shares (common)
$1.00 par value per share
1,000
NAGC
Rogers
50,000 shares (common)
$1.00 par value per share
1,000
NAGC








 
E-4.4(a)-15

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
to the Purchasers




 
The closing opinion of Bryant Burgher Jaffe LLP, special counsel to the
Purchasers, called for by Section 4.4 of the Private Shelf Agreement (the
“Private Shelf Agreement”), dated as of October 28, 2011 between AZZ
incorporated, a Texas corporation (the “Company”), on the one hand, and
Prudential Investment Management, Inc. and each Purchaser party thereto, shall
be dated the date of Closing and addressed to each Purchaser, shall be
satisfactory in form and substance to each Purchaser and shall be to the effect
that:
 
1.The Private Shelf Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).
 
2.The Notes have been duly authorized by all necessary corporate action on the
part of the Company, and the Notes being delivered on the date hereof have been
duly executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
 
3.The issuance, sale and delivery of the Notes and the execution and delivery of
the Subsidiary Guaranty under the circumstances contemplated by the Private
Shelf Agreement and the Subsidiary Guaranty do not, under existing law, require
the registration of the Notes or the Subsidiary Guaranty under the Securities
Act of 1933, as amended, or the qualification of an indenture under the Trust
Indenture Act of 1939, as amended.
 
With respect to matters of fact upon which such opinion is based, Bryant Burgher
Jaffe LLP may rely on appropriate certificates of public officials and officers
of the Company and upon representations of the Company and the Purchasers
delivered in connection with the issuance and sale of the Notes.
 
The opinion of Bryant Burgher Jaffe LLP is limited to the laws of the State of
New York and the Federal laws of the United States.
 
 
Exhibit 4.4(b)
(to AZZ Private Shelf Agreement)



--------------------------------------------------------------------------------


